DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicants' amendment received on 05/13/2022.

Claim Status
Claims 1-20 are currently presenting for examination.

This action has been made FINAL.

Response to Arguments
Applicants' arguments filed 05/13/2022 have been fully considered but are moot in view of the new ground(s) of rejection.

Claim Objections
Claims 1, 3, 4, 8, 10, 11, 16, 17 are objected to because of the following reasons:
For claims 1, 8, 16, 17, the term “message 4” is recommended to be amended to “Message 4” to maintain consistency and avoid confusion.
For claim 3, 10, “based on the configuration information” is recommended to be amended to “based on the configuration information for the control channel for the Message 4 downlink communication” to reduce confusion since there are multiple configuration (information) being mentioned in the claims.
For claim 4, 11, “wherein the configuration information includes” is recommended to be amended to “wherein the configuration information for the control channel for the Message 4 downlink communication includes” to reduce confusion since there are multiple configuration (information) being mentioned in the claims.
Also, for claim 17, to maintain consistency and reduce confusion, Applicants is recommended to amend either:
“includes configuration information of a control channel” to “includes configuration information for a control channel” 
or “wherein the configuration information for the control channel” to “wherein the configuration information of the control channel”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-11, 15-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson, “Random access for Rel-13 low complexity and enhanced coverage UEs” in view of Hsu, US 2010/0322096 and Huawei, “Consideration on RACH procedure in coverage enhancement” and Lai, US 2019/0098667.

For claim 1. Ericsson teaches: A method of operating a wireless terminal, the method comprising: 
transmitting a random access preamble of a random access procedure from the wireless terminal to a node of a radio access network (RAN); (Ericsson, section 2.1, section 2.2, fig 1, “Example of random access procedure with coverage enhancements”; UE transmits preamble to eNB) 
and after transmitting the random access preamble, receiving a random access response (RAR) of the random access procedure from the node of the radio access network, (Ericsson, section 2.1, section 2.2, fig 1, UE receives RAR from eNB)
wherein the random access response includes an Uplink (UL) grant for a Message 3 uplink communication of the random access procedure, (Ericsson, section 2.1, section 2.2, fig 1, RAR includes Msg3 grant; also see section 2.3, “The uplink grant for Msg3 is currently included in RAR. A similar scheme can be envisioned for the Rel-13 LC/CE UEs, where the uplink grant for Msg3 could additionally include the repetition factor. This factor could also be derived from the used PRACH resource set and repetition level… The repetition factor and location for Msg3 and related M-PDCCH are signalled in the UL grant in RAR.”)
wherein the UL grant includes: a time domain configuration associated with the Message 3 uplink communication, wherein the time domain configuration includes at least one of: (a) a repetition factor that defines a number of repetitions across subframes for the Message 3 uplink communication, or (b) Transmission Time Interval (TTI) information for the Message 3 uplink communication (Ericsson, section 2.1, section 2.2, fig 1, Msg3 grant includes repetition factor; also see section 2.3, “The uplink grant for Msg3 is currently included in RAR. A similar scheme can be envisioned for the Rel-13 LC/CE UEs, where the uplink grant for Msg3 could additionally include the repetition factor. This factor could also be derived from the used PRACH resource set and repetition level… The repetition factor and location for Msg3 and related M-PDCCH are signalled in the UL grant in RAR.”)
wherein the random access response includes information defining at least one of a time or frequency location associated with the Message 3 uplink communication, (Ericsson, section 2.1, section 2.2, fig 1, section 2.3, “The repetition factor and location for Msg3 and related M-PDCCH are signalled in the UL grant in RAR.”)
the method further comprising: providing transmission of the Message 3 uplink communication based on the information defining the at least one of the time or the frequency location from the random access response, wherein information defining the at least one of the time or the frequency location defines at least one of a time or frequency location in a subframe for the Message 3 uplink communication; (Ericsson, section 2.1, section 2.2, fig 1, UE transmits Msg3 to eNB based on Msg3 grant and repetition factor; section 2.3, “The repetition factor and location for Msg3 and related M-PDCCH are signalled in the UL grant in RAR.”)
and wherein the random access response further includes configuration information for a control channel for a Message 4 downlink communication and wherein the configuration information for the control channel for the message 4 downlink communication comprises time domain configuration information for the control channel for the Message 4. (Ericsson, section 2.3, “The current agreement from RAN1 says that the data channel repetition factor is signalled in DCI and selected from a set of repetition factors configured by upper layers [RAN1#81]. However, the repetition factors for Msg3 and Msg4 cannot rely on dedicated RRC configuration as it would not be available yet. A nonadaptive option would be to fix these factors in the specifications. The uplink grant for Msg3 is currently included in RAR. A similar scheme can be envisioned for the Rel-13 LC/CE UEs, where the uplink grant for Msg3 could additionally include the repetition factor. This factor could also be derived from the used PRACH resource set and repetition level. See Figure 1. The exact contents of Msg3 grant are up to RAN1 to decide… Msg4 is a unicast transmission, currently scheduled with PDCCH. Similarly as for Msg3, the repetition factors for M-PDCCH and PDSCH should be made available to the UE without using dedicated RRC configuration. The same options as for Msg3 could be used to signal the repetition factor for M-PDCCH and Msg4. Moreover, M-PDCCHs related to Msg3 and Msg4 could have the same repetition factor and frequency location.”; repetition factor is time domain configuration; implicit that RAR includes repetition factor for M-PDCCH related to Msg4 since Ericsson clearly mentions “Msg4 is a unicast transmission, currently scheduled with PDCCH. Similarly as for Msg3, the repetition factors for M-PDCCH and PDSCH should be made available to the UE without using dedicated RRC configuration. The same options as for Msg3 could be used to signal the repetition factor for M-PDCCH and Msg4.” and the options mentioned for Msg3 is to include the repetition factor in RAR; alternatively, “M-PDCCHs related to Msg3 and Msg4 could have the same repetition factor and frequency location” means that configuration information (repetition factor and frequency location) for a control channel for a Message 3 downlink communication in the RAR is also configuration information (repetition factor and frequency location) for a control channel for a Message 4 downlink communication)
Even though, based on the claim language, Ericsson is not required to teach or (b) Transmission Time Interval (TTI) information for the Message 3 uplink communication, as a show of good faith to compact prosecution, Examiner had provided prior art to teach it.
Hsu from the same or similar fields of endeavor teaches: or (b) Transmission Time Interval (TTI) information for the Message 3 uplink communication (Hsu, paragraph 59, “In this embodiment, the UL grant indicates the format of a message 3 by carrying information of frequency, TTI and modulation and coding scheme (MCS).”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Hsu into Ericsson, since Ericsson suggests a technique for communicating UL grant for Msg3, and Hsu suggests the beneficial way of including information such as frequency, TTI, MCS into such UL grant to indicate the format of such Msg3 (Hsu, paragraph 59) in the analogous art of communication.
Ericsson also doesn’t teach: and a frequency domain configuration associated with the Message 3 uplink communication, wherein the frequency domain configuration includes at least one of: a resource block assignment that indicates Physical Resource Block (PRB) resources for the Message 3 uplink communication, wherein the resource block assignment includes (a) an UL narrowband index and (b) a set of PRB pairs within the narrowband, or a frequency hopping configuration of the Message 3 uplink communication. 
Huawei from the same or similar fields of endeavor teaches: and a frequency domain configuration associated with the Message 3 uplink communication, wherein the frequency domain configuration includes at least one of: a resource block assignment that indicates Physical Resource Block (PRB) resources for the Message 3 uplink communication, wherein the resource block assignment includes (a) an UL narrowband index and (b) a set of PRB pairs within the narrowband, or a frequency hopping configuration of the Message 3 uplink communication, (Huawei, section 2.3, “In normal coverage scenario, the UL grant of Msg3 is carried in RAR. The current 20 bits UL grant in RAR is for Msg3 scheduling and includes the following fields [3]: - Hopping flag – 1 bit - Fixed size resource block assignment – 10 bits - Truncated modulation and coding scheme – 4 bits - TPC command for scheduled PUSCH – 3 bits - UL delay – 1 bit - CSI request – 1 bit. Hopping flag: 1 bit Hopping flag field can be used to switch on/off Msg3 hopping. Further, to indicate Msg3 hopping configuration, 2 bits can be considered for hopping indication. Resource allocation: If the narrowband of Msg3 transmission is implicitly determined by Tx-Rx frequency space or has the same narrowband of preamble transmission, no narrowband indication is needed. Otherwise, maximum 4 bits are needed to indicate the narrowband within 20MHz system bandwidth. For the resource indication within the narrowband, it is preferred that one PRB is used for Msg3 transmission to obtain PSD boosting gain. Therefore, 3 bits can be used to indicate the specific PRB allocation within the narrowband.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Huawei into Ericsson and Hsu, since Ericsson suggests a technique for communicating UL grant for Msg3, and Huawei suggests the beneficial way of including into such UL grant information such as hopping flag, narrowband indication and resource indication within the narrowband so that allocation information of Msg3 can be deduced from UL grant (Huawei, section 2.3) in the analogous art of communication.
Even though, as discussed above, Ericsson implicitly teaches: and wherein the random access response further includes configuration information for a control channel for a Message 4 downlink communication and wherein the configuration information for the control channel for the message 4 downlink communication comprises time domain configuration information for the control channel for the Message 4, as a show of good faith to compact prosecution, Examiner had provided prior art to explicitly teach it.
Lai from the same or similar fields of endeavor teaches: and wherein the random access response further includes configuration information for a control channel for a Message 4 downlink communication and wherein the configuration information for the control channel for the message 4 downlink communication comprises time domain configuration information for the control channel for the Message 4 (Lai, fig 4A-4B, paragraph 109-119, “As depicted, the network equipment 110 may direct the eMTC UEs 115 associated with the CE0 PRACH set (also referred to as the “CE0 eMTC UEs”) to monitor a first M-PDCCH 415a for a Msg4 specific to the CE0 eMTC UEs. In some embodiments, the network equipment 110 may transmit a RAR 210 having a frequency index 430 to the CE0 eMTC UEs, wherein the frequency index 430 indicates the specific a frequency resource (e.g., narrowband) of the first M-PDCCH 415a, as discussed below with reference to FIG. 4B. The network equipment 110 may direct at least a first eMTC UE 115 associated with the CE1 PRACH set (also referred to as a “CE1 eMTC UE”) to monitor a second M-PDCCH 415b for Msg4 specific to that eMTC UE 115 and direct at least a second CE1 eMTC UE 115 to monitor a third M-PDCCH 415c for Msg4 specific to that eMTC UE 115. For example, the frequency index 430 included in the RAR 210 directed to the first CE1 eMTC UE 115 may indicate the frequency resource of the second M-PDCCH 415b. As another example, the frequency index 430 included in the RAR 210 directed to the second CE1 eMTC UE 115 may indicate the frequency resource of the third M-PDCCH 415c… As depicted, the RAR 210 may include a time-frequency resource index field such as the frequency index 430 which specifies the frequency resource on which the eMTC UE 115 is to monitor M-PDCCH for a DL grant scheduling a contention resolution message (Msg4)… In certain embodiments, the RAR 210 may include both a time-delay index 330 and a frequency index 430. Thus, an eMTC UE 115 may delay initiating the mac-ContentionResolutionTimer for a defer time specified in the time-delay index 330 and, at the end of the defer time, may monitor a frequency resource specified in the frequency index 430 a DL grant scheduling contention resolution message (Msg4).”; paragraph 127, “As another example, the receiver 535 may receive a RAR from a network equipment 110. The RAR may include a time-frequency resource index for example a time-delay index 330 and/or a frequency index 430, described above with reference to FIGS. 3A, 3B, 4A, and 4B. Based on the time-frequency resource index, the receiver 535 may receive a M-PDCCH at a time and/or on a frequency resource specified by the time-frequency resource index.”; more details about time delay index in fig 3A-3B, paragraph 100-108)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Lai into Ericsson, Hsu and Huawei, since Ericsson suggests a technique for communicating random access response, and Lai suggests the beneficial way of including into such random access response configuration information (frequency index and time delay index) for a physical downlink control channel for an Msg4 communication to allow scheduling of Msg4 specific to UEs of certain coverage enhancement levels and to alleviate congestion in Msg4 reception (Lai, fig 3A-4B, paragraph 100-119, 127) in the analogous art of communication.
Ericsson also doesn’t teach: and frequency domain configuration information for the control channel for the Message 4.
Lai from the same or similar fields of endeavor teaches: and frequency domain configuration information for the control channel for the Message 4. (Lai, fig 4A-4B, paragraph 109-119, “As depicted, the network equipment 110 may direct the eMTC UEs 115 associated with the CE0 PRACH set (also referred to as the “CE0 eMTC UEs”) to monitor a first M-PDCCH 415a for a Msg4 specific to the CE0 eMTC UEs. In some embodiments, the network equipment 110 may transmit a RAR 210 having a frequency index 430 to the CE0 eMTC UEs, wherein the frequency index 430 indicates the specific a frequency resource (e.g., narrowband) of the first M-PDCCH 415a, as discussed below with reference to FIG. 4B. The network equipment 110 may direct at least a first eMTC UE 115 associated with the CE1 PRACH set (also referred to as a “CE1 eMTC UE”) to monitor a second M-PDCCH 415b for Msg4 specific to that eMTC UE 115 and direct at least a second CE1 eMTC UE 115 to monitor a third M-PDCCH 415c for Msg4 specific to that eMTC UE 115. For example, the frequency index 430 included in the RAR 210 directed to the first CE1 eMTC UE 115 may indicate the frequency resource of the second M-PDCCH 415b. As another example, the frequency index 430 included in the RAR 210 directed to the second CE1 eMTC UE 115 may indicate the frequency resource of the third M-PDCCH 415c… As depicted, the RAR 210 may include a time-frequency resource index field such as the frequency index 430 which specifies the frequency resource on which the eMTC UE 115 is to monitor M-PDCCH for a DL grant scheduling a contention resolution message (Msg4)… In certain embodiments, the RAR 210 may include both a time-delay index 330 and a frequency index 430. Thus, an eMTC UE 115 may delay initiating the mac-ContentionResolutionTimer for a defer time specified in the time-delay index 330 and, at the end of the defer time, may monitor a frequency resource specified in the frequency index 430 a DL grant scheduling contention resolution message (Msg4).”; paragraph 127, “As another example, the receiver 535 may receive a RAR from a network equipment 110. The RAR may include a time-frequency resource index for example a time-delay index 330 and/or a frequency index 430, described above with reference to FIGS. 3A, 3B, 4A, and 4B. Based on the time-frequency resource index, the receiver 535 may receive a M-PDCCH at a time and/or on a frequency resource specified by the time-frequency resource index.”; more details about time delay index in fig 3A-3B, paragraph 100-108)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Lai into Ericsson, Hsu and Huawei, since Ericsson suggests a technique for communicating random access response, and Lai suggests the beneficial way of including into such random access response configuration information (frequency index and time delay index) for a physical downlink control channel for an Msg4 communication to allow scheduling of Msg4 specific to UEs of certain coverage enhancement levels and to alleviate congestion in Msg4 reception (Lai, fig 3A-4B, paragraph 100-119, 127) in the analogous art of communication.

For claim 2. Ericsson, Hsu, Huawei and Lai disclose all the limitations of Claim 1 and Ericsson further teaches: wherein the information defining the at least one of the time or the frequency location defines one or more of the following: (a) a starting subframe among a set of subframes that carries the Message 3 uplink transmission; (b) a number of repetitions across subframes for carrying the Message 3 uplink transmission; (c) a frequency location in a subframe for the Message 3 uplink transmission, where the frequency location is provided by a narrowband index or a PRB pair index; (d) a number of PRB pairs occupied by the Message 3 uplink transmission; (e) a resource block allocation information of the Message 3 uplink transmission; or (f) a frequency hopping configuration of the Message 3 uplink transmission. (Ericsson, section 2.3, “The uplink grant for Msg3 is currently included in RAR. A similar scheme can be envisioned for the Rel-13 LC/CE UEs, where the uplink grant for Msg3 could additionally include the repetition factor. This factor could also be derived from the used PRACH resource set and repetition level. See Figure 1. The exact contents of Msg3 grant are up to RAN1 to decide… The repetition factor and location for Msg3 and related M-PDCCH are signalled in the UL grant in RAR.”)
Even though, based on the claim language, Ericsson is not required to teach (c) a frequency location in a subframe for the Message 3 uplink transmission, where the frequency location is provided by a narrowband index or a PRB pair index; (d) a number of PRB pairs occupied by the Message 3 uplink transmission; (e) a resource block allocation information of the Message 3 uplink transmission; or (f) a frequency hopping configuration of the Message 3 uplink transmission, as a show of good faith to compact prosecution, Examiner had provided prior art to teach it.
Huawei from the same or similar fields of endeavor teaches: (c) a frequency location in a subframe for the Message 3 uplink transmission, where the frequency location is provided by a narrowband index or a PRB pair index; (d) a number of PRB pairs occupied by the Message 3 uplink transmission; (e) a resource block allocation information of the Message 3 uplink transmission; or (f) a frequency hopping configuration of the Message 3 uplink transmission (Huawei, section 2.3, “In normal coverage scenario, the UL grant of Msg3 is carried in RAR. The current 20 bits UL grant in RAR is for Msg3 scheduling and includes the following fields [3]: - Hopping flag – 1 bit - Fixed size resource block assignment – 10 bits - Truncated modulation and coding scheme – 4 bits - TPC command for scheduled PUSCH – 3 bits - UL delay – 1 bit - CSI request – 1 bit. Hopping flag: 1 bit Hopping flag field can be used to switch on/off Msg3 hopping. Further, to indicate Msg3 hopping configuration, 2 bits can be considered for hopping indication. Resource allocation: If the narrowband of Msg3 transmission is implicitly determined by Tx-Rx frequency space or has the same narrowband of preamble transmission, no narrowband indication is needed. Otherwise, maximum 4 bits are needed to indicate the narrowband within 20MHz system bandwidth. For the resource indication within the narrowband, it is preferred that one PRB is used for Msg3 transmission to obtain PSD boosting gain. Therefore, 3 bits can be used to indicate the specific PRB allocation within the narrowband.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Huawei into Ericsson, Hsu and Lai, since Ericsson suggests a technique for communicating UL grant for Msg3, and Huawei suggests the beneficial way of including into such UL grant information such as hopping flag, narrowband indication and resource indication within the narrowband so that allocation information of Msg3 can be deduced from UL grant (Huawei, section 2.3) in the analogous art of communication.

For claim 3. Ericsson, Hsu, Huawei and Lai disclose all the limitations of Claim 1, however Ericsson doesn’t teach: wherein the method further comprises: receiving the control channel associated with the Message 4 downlink communication based on the configuration information; and receiving the Message 4 downlink communication from the node based on the control channel. 
Lai from the same or similar fields of endeavor teaches: wherein the method further comprises: receiving the control channel associated with the Message 4 downlink communication based on the configuration information; and receiving the Message 4 downlink communication from the node based on the control channel. (Lai, fig 4A-4B, paragraph 109-119, “As depicted, the network equipment 110 may direct the eMTC UEs 115 associated with the CE0 PRACH set (also referred to as the “CE0 eMTC UEs”) to monitor a first M-PDCCH 415a for a Msg4 specific to the CE0 eMTC UEs. In some embodiments, the network equipment 110 may transmit a RAR 210 having a frequency index 430 to the CE0 eMTC UEs, wherein the frequency index 430 indicates the specific a frequency resource (e.g., narrowband) of the first M-PDCCH 415a, as discussed below with reference to FIG. 4B. The network equipment 110 may direct at least a first eMTC UE 115 associated with the CE1 PRACH set (also referred to as a “CE1 eMTC UE”) to monitor a second M-PDCCH 415b for Msg4 specific to that eMTC UE 115 and direct at least a second CE1 eMTC UE 115 to monitor a third M-PDCCH 415c for Msg4 specific to that eMTC UE 115. For example, the frequency index 430 included in the RAR 210 directed to the first CE1 eMTC UE 115 may indicate the frequency resource of the second M-PDCCH 415b. As another example, the frequency index 430 included in the RAR 210 directed to the second CE1 eMTC UE 115 may indicate the frequency resource of the third M-PDCCH 415c… As depicted, the RAR 210 may include a time-frequency resource index field such as the frequency index 430 which specifies the frequency resource on which the eMTC UE 115 is to monitor M-PDCCH for a DL grant scheduling a contention resolution message (Msg4)… In certain embodiments, the RAR 210 may include both a time-delay index 330 and a frequency index 430. Thus, an eMTC UE 115 may delay initiating the mac-ContentionResolutionTimer for a defer time specified in the time-delay index 330 and, at the end of the defer time, may monitor a frequency resource specified in the frequency index 430 a DL grant scheduling contention resolution message (Msg4).”; paragraph 127, “As another example, the receiver 535 may receive a RAR from a network equipment 110. The RAR may include a time-frequency resource index for example a time-delay index 330 and/or a frequency index 430, described above with reference to FIGS. 3A, 3B, 4A, and 4B. Based on the time-frequency resource index, the receiver 535 may receive a M-PDCCH at a time and/or on a frequency resource specified by the time-frequency resource index.”; more details about time delay index in fig 3A-3B, paragraph 100-108)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Lai into Ericsson, Hsu and Huawei, since Ericsson suggests a technique for communicating random access response, and Lai suggests the beneficial way of including into such random access response configuration information (frequency index and time delay index) for a physical downlink control channel for an Msg4 communication and transmitting/receiving such channel based on such configuration information and transmitting/receiving the Msg4 based on such channel to allow scheduling of Msg4 specific to UEs of certain coverage enhancement levels and to alleviate congestion in Msg4 reception (Lai, fig 3A-4B, paragraph 100-119, 127) in the analogous art of communication.

For claim 4. Ericsson, Hsu, Huawei and Lai disclose all the limitations of Claim 3 and Ericsson further teaches: wherein the configuration information includes at least one of a time or frequency resource definition that provides one or more of the following: (a) a starting subframe among a set of subframes that carries the control channel associated with the Message 4 downlink communication; (b) a number of repetitions across subframes for carrying the control channel; (c) a frequency location in a subframe for the control channel, where the frequency location is provided by a narrowband index or a PRB pair index; (d) a number of PRB pairs that are used for the control channel; (e) a resource block assignment information of the control channel; or (f) a frequency hopping configuration of the control channel. (Ericsson, section 2.3, “The current agreement from RAN1 says that the data channel repetition factor is signalled in DCI and selected from a set of repetition factors configured by upper layers [RAN1#81]. However, the repetition factors for Msg3 and Msg4 cannot rely on dedicated RRC configuration as it would not be available yet. A nonadaptive option would be to fix these factors in the specifications. The uplink grant for Msg3 is currently included in RAR. A similar scheme can be envisioned for the Rel-13 LC/CE UEs, where the uplink grant for Msg3 could additionally include the repetition factor. This factor could also be derived from the used PRACH resource set and repetition level. See Figure 1. The exact contents of Msg3 grant are up to RAN1 to decide… Msg4 is a unicast transmission, currently scheduled with PDCCH. Similarly as for Msg3, the repetition factors for M-PDCCH and PDSCH should be made available to the UE without using dedicated RRC configuration. The same options as for Msg3 could be used to signal the repetition factor for M-PDCCH and Msg4. Moreover, M-PDCCHs related to Msg3 and Msg4 could have the same repetition factor and frequency location.”; repetition factor is time domain configuration; implicit that RAR includes repetition factor for M-PDCCH related to Msg4 since Ericsson clearly mentions “Msg4 is a unicast transmission, currently scheduled with PDCCH. Similarly as for Msg3, the repetition factors for M-PDCCH and PDSCH should be made available to the UE without using dedicated RRC configuration. The same options as for Msg3 could be used to signal the repetition factor for M-PDCCH and Msg4.” and the options mentioned for Msg3 is to include the repetition factor in RAR; alternatively, “M-PDCCHs related to Msg3 and Msg4 could have the same repetition factor and frequency location” means that configuration information (repetition factor and frequency location) for a control channel for a Message 3 downlink communication in the RAR is also configuration information (repetition factor and frequency location) for a control channel for a Message 4 downlink communication)
Even though, as discussed above, Ericsson implicitly teaches wherein the configuration information includes at least one of a time or frequency resource definition that provides one or more of the following: (a) a starting subframe among a set of subframes that carries the control channel associated with the Message 4 downlink communication; (b) a number of repetitions across subframes for carrying the control channel; (c) a frequency location in a subframe for the control channel, where the frequency location is provided by a narrowband index or a PRB pair index; (d) a number of PRB pairs that are used for the control channel; (e) a resource block assignment information of the control channel; or (f) a frequency hopping configuration of the control channel, as a show of good faith to compact prosecution, Examiner had provided prior art to explicitly teach it.
Lai from the same or similar fields of endeavor teaches: wherein the configuration information includes at least one of a time or frequency resource definition that provides one or more of the following: (a) a starting subframe among a set of subframes that carries the control channel associated with the Message 4 downlink communication; (b) a number of repetitions across subframes for carrying the control channel; (c) a frequency location in a subframe for the control channel, where the frequency location is provided by a narrowband index or a PRB pair index; (d) a number of PRB pairs that are used for the control channel; (e) a resource block assignment information of the control channel; or (f) a frequency hopping configuration of the control channel (Lai, fig 4A-4B, paragraph 109-119, “As depicted, the network equipment 110 may direct the eMTC UEs 115 associated with the CE0 PRACH set (also referred to as the “CE0 eMTC UEs”) to monitor a first M-PDCCH 415a for a Msg4 specific to the CE0 eMTC UEs. In some embodiments, the network equipment 110 may transmit a RAR 210 having a frequency index 430 to the CE0 eMTC UEs, wherein the frequency index 430 indicates the specific a frequency resource (e.g., narrowband) of the first M-PDCCH 415a, as discussed below with reference to FIG. 4B. The network equipment 110 may direct at least a first eMTC UE 115 associated with the CE1 PRACH set (also referred to as a “CE1 eMTC UE”) to monitor a second M-PDCCH 415b for Msg4 specific to that eMTC UE 115 and direct at least a second CE1 eMTC UE 115 to monitor a third M-PDCCH 415c for Msg4 specific to that eMTC UE 115. For example, the frequency index 430 included in the RAR 210 directed to the first CE1 eMTC UE 115 may indicate the frequency resource of the second M-PDCCH 415b. As another example, the frequency index 430 included in the RAR 210 directed to the second CE1 eMTC UE 115 may indicate the frequency resource of the third M-PDCCH 415c… As depicted, the RAR 210 may include a time-frequency resource index field such as the frequency index 430 which specifies the frequency resource on which the eMTC UE 115 is to monitor M-PDCCH for a DL grant scheduling a contention resolution message (Msg4)… In certain embodiments, the RAR 210 may include both a time-delay index 330 and a frequency index 430. Thus, an eMTC UE 115 may delay initiating the mac-ContentionResolutionTimer for a defer time specified in the time-delay index 330 and, at the end of the defer time, may monitor a frequency resource specified in the frequency index 430 a DL grant scheduling contention resolution message (Msg4).”; paragraph 127, “As another example, the receiver 535 may receive a RAR from a network equipment 110. The RAR may include a time-frequency resource index for example a time-delay index 330 and/or a frequency index 430, described above with reference to FIGS. 3A, 3B, 4A, and 4B. Based on the time-frequency resource index, the receiver 535 may receive a M-PDCCH at a time and/or on a frequency resource specified by the time-frequency resource index.”; more details about time delay index in fig 3A-3B, paragraph 100-108)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Lai into Ericsson, Hsu and Huawei, since Ericsson suggests a technique for communicating random access response, and Lai suggests the beneficial way of including into such random access response configuration information which include frequency (narrowband) index and time delay index for a physical downlink control channel for an Msg4 communication to allow scheduling of Msg4 specific to UEs of certain coverage enhancement levels and to alleviate congestion in Msg4 reception (Lai, fig 3A-4B, paragraph 100-119, 127) in the analogous art of communication.

For claim 7. Ericsson, Hsu, Huawei and Lai disclose all the limitations of Claim 1, and Ericsson further teaches: wherein at least one of transmitting the random access preamble comprises transmitting the random access preamble via a physical random access channel (PRACH), or receiving the random access response comprises receiving the random access response via a physical downlink shared channel (PDSCH). (Ericsson, section 2.1, section 2.2, fig 1, UE transmits preamble to eNB via PRACH, UE receives RAR via PDSCH)

For claim 8. Ericsson teaches: A method of operating a node of a radio access network (RAN) the method comprising: 
receiving a random access preamble of a random access procedure from a wireless terminal; (Ericsson, section 2.1, section 2.2, fig 1, “Example of random access procedure with coverage enhancements”; eNB receives preamble from UE)
and responsive to receiving the random access preamble, transmitting a random access response (RAR) of the random access procedure to the wireless terminal, (Ericsson, section 2.1, section 2.2, fig 1, eNB transmits RAR to UE)
wherein the random access response includes an uplink (UL) grant for a Message 3 UL communication of the random access procedure, (Ericsson, section 2.1, section 2.2, fig 1, RAR includes Msg3 grant; also see section 2.3, “The uplink grant for Msg3 is currently included in RAR. A similar scheme can be envisioned for the Rel-13 LC/CE UEs, where the uplink grant for Msg3 could additionally include the repetition factor. This factor could also be derived from the used PRACH resource set and repetition level… The repetition factor and location for Msg3 and related M-PDCCH are signalled in the UL grant in RAR.”)
wherein the UL grant includes: a time domain configuration associated with the Message 3 uplink communication, wherein the time domain configuration includes: (a) a repetition factor that defines a number of repetitions across subframes for the Message 3 UL communication, or (b) Transmission Time Interval (TTI) information for the Message 3 UL communication (Ericsson, section 2.1, section 2.2, fig 1, Msg3 grant includes repetition factor; also see section 2.3, “The uplink grant for Msg3 is currently included in RAR. A similar scheme can be envisioned for the Rel-13 LC/CE UEs, where the uplink grant for Msg3 could additionally include the repetition factor. This factor could also be derived from the used PRACH resource set and repetition level… The repetition factor and location for Msg3 and related M-PDCCH are signalled in the UL grant in RAR.”)
wherein the random access response includes information defining at least one of a time or frequency location associated with a Message 3 uplink communication, (Ericsson, section 2.1, section 2.2, fig 1, section 2.3, “The repetition factor and location for Msg3 and related M-PDCCH are signalled in the UL grant in RAR.”)
the method further comprising: receiving a Message 3 uplink communication based on the information defining the at least one of the time or the frequency location from the random access response, wherein information defining the at least one of the time or the frequency location defines at least one of a time or frequency location in a subframe for the Message 3 uplink communication; (Ericsson, section 2.1, section 2.2, fig 1, UE transmits Msg3 to eNB based on Msg3 grant and repetition factor; section 2.3, “The repetition factor and location for Msg3 and related M-PDCCH are signalled in the UL grant in RAR.”)
and wherein the random access response further includes configuration information for a control channel for a Message 4 downlink communication and wherein the configuration information for the control channel for the message 4 downlink communication comprises time domain configuration information for the control channel for the Message 4. (Ericsson, section 2.3, “The current agreement from RAN1 says that the data channel repetition factor is signalled in DCI and selected from a set of repetition factors configured by upper layers [RAN1#81]. However, the repetition factors for Msg3 and Msg4 cannot rely on dedicated RRC configuration as it would not be available yet. A nonadaptive option would be to fix these factors in the specifications. The uplink grant for Msg3 is currently included in RAR. A similar scheme can be envisioned for the Rel-13 LC/CE UEs, where the uplink grant for Msg3 could additionally include the repetition factor. This factor could also be derived from the used PRACH resource set and repetition level. See Figure 1. The exact contents of Msg3 grant are up to RAN1 to decide… Msg4 is a unicast transmission, currently scheduled with PDCCH. Similarly as for Msg3, the repetition factors for M-PDCCH and PDSCH should be made available to the UE without using dedicated RRC configuration. The same options as for Msg3 could be used to signal the repetition factor for M-PDCCH and Msg4. Moreover, M-PDCCHs related to Msg3 and Msg4 could have the same repetition factor and frequency location.”; repetition factor is time domain configuration; implicit that RAR includes repetition factor for M-PDCCH related to Msg4 since Ericsson clearly mentions “Msg4 is a unicast transmission, currently scheduled with PDCCH. Similarly as for Msg3, the repetition factors for M-PDCCH and PDSCH should be made available to the UE without using dedicated RRC configuration. The same options as for Msg3 could be used to signal the repetition factor for M-PDCCH and Msg4.” and the options mentioned for Msg3 is to include the repetition factor in RAR; alternatively, “M-PDCCHs related to Msg3 and Msg4 could have the same repetition factor and frequency location” means that configuration information (repetition factor and frequency location) for a control channel for a Message 3 downlink communication in the RAR is also configuration information (repetition factor and frequency location) for a control channel for a Message 4 downlink communication)
Even though, based on the claim language, Ericsson is not required to teach or (b) Transmission Time Interval (TTI) information for the Message 3 UL communication, as a show of good faith to compact prosecution, Examiner had provided prior art to teach it.
Hsu from the same or similar fields of endeavor teaches: or (b) Transmission Time Interval (TTI) information for the Message 3 UL communication (Hsu, paragraph 59, “In this embodiment, the UL grant indicates the format of a message 3 by carrying information of frequency, TTI and modulation and coding scheme (MCS).”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Hsu into Ericsson, since Ericsson suggests a technique for communicating UL grant for Msg3, and Hsu suggests the beneficial way of including information such as frequency, TTI, MCS into such UL grant to indicate the format of such Msg3 (Hsu, paragraph 59) in the analogous art of communication.
Ericsson also doesn’t teach: and a frequency domain configuration associated with the Message 3 uplink communication, wherein the frequency domain configuration includes at least one of: a resource block assignment that indicates Physical Resource Block (PRB) resources for the Message 3 uplink communication, wherein the resource block assignment includes (a) an UL narrowband index and (b) a set of PRB pairs within the narrowband; or a frequency hopping configuration of the Message 3 uplink communication, 
Huawei from the same or similar fields of endeavor teaches: and a frequency domain configuration associated with the Message 3 uplink communication, wherein the frequency domain configuration includes at least one of: a resource block assignment that indicates Physical Resource Block (PRB) resources for the Message 3 uplink communication, wherein the resource block assignment includes (a) an UL narrowband index and (b) a set of PRB pairs within the narrowband; or a frequency hopping configuration of the Message 3 uplink communication, (Huawei, section 2.3, “In normal coverage scenario, the UL grant of Msg3 is carried in RAR. The current 20 bits UL grant in RAR is for Msg3 scheduling and includes the following fields [3]: - Hopping flag – 1 bit - Fixed size resource block assignment – 10 bits - Truncated modulation and coding scheme – 4 bits - TPC command for scheduled PUSCH – 3 bits - UL delay – 1 bit - CSI request – 1 bit. Hopping flag: 1 bit Hopping flag field can be used to switch on/off Msg3 hopping. Further, to indicate Msg3 hopping configuration, 2 bits can be considered for hopping indication. Resource allocation: If the narrowband of Msg3 transmission is implicitly determined by Tx-Rx frequency space or has the same narrowband of preamble transmission, no narrowband indication is needed. Otherwise, maximum 4 bits are needed to indicate the narrowband within 20MHz system bandwidth. For the resource indication within the narrowband, it is preferred that one PRB is used for Msg3 transmission to obtain PSD boosting gain. Therefore, 3 bits can be used to indicate the specific PRB allocation within the narrowband.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Huawei into Ericsson and Hsu, since Ericsson suggests a technique for communicating UL grant for Msg3, and Huawei suggests the beneficial way of including into such UL grant information such as hopping flag, narrowband indication and resource indication within the narrowband so that allocation information of Msg3 can be deduced from UL grant (Huawei, section 2.3) in the analogous art of communication.
Even though, as discussed above, Ericsson implicitly teaches: and wherein the random access response further includes configuration information for a control channel for a Message 4 downlink communication and wherein the configuration information for the control channel for the message 4 downlink communication comprises time domain configuration information for the control channel for the Message 4, as a show of good faith to compact prosecution, Examiner had provided prior art to explicitly teach it.
Lai from the same or similar fields of endeavor teaches: and wherein the random access response further includes configuration information for a control channel for a Message 4 downlink communication and wherein the configuration information for the control channel for the message 4 downlink communication comprises time domain configuration information for the control channel for the Message 4 (Lai, fig 4A-4B, paragraph 109-119, “As depicted, the network equipment 110 may direct the eMTC UEs 115 associated with the CE0 PRACH set (also referred to as the “CE0 eMTC UEs”) to monitor a first M-PDCCH 415a for a Msg4 specific to the CE0 eMTC UEs. In some embodiments, the network equipment 110 may transmit a RAR 210 having a frequency index 430 to the CE0 eMTC UEs, wherein the frequency index 430 indicates the specific a frequency resource (e.g., narrowband) of the first M-PDCCH 415a, as discussed below with reference to FIG. 4B. The network equipment 110 may direct at least a first eMTC UE 115 associated with the CE1 PRACH set (also referred to as a “CE1 eMTC UE”) to monitor a second M-PDCCH 415b for Msg4 specific to that eMTC UE 115 and direct at least a second CE1 eMTC UE 115 to monitor a third M-PDCCH 415c for Msg4 specific to that eMTC UE 115. For example, the frequency index 430 included in the RAR 210 directed to the first CE1 eMTC UE 115 may indicate the frequency resource of the second M-PDCCH 415b. As another example, the frequency index 430 included in the RAR 210 directed to the second CE1 eMTC UE 115 may indicate the frequency resource of the third M-PDCCH 415c… As depicted, the RAR 210 may include a time-frequency resource index field such as the frequency index 430 which specifies the frequency resource on which the eMTC UE 115 is to monitor M-PDCCH for a DL grant scheduling a contention resolution message (Msg4)… In certain embodiments, the RAR 210 may include both a time-delay index 330 and a frequency index 430. Thus, an eMTC UE 115 may delay initiating the mac-ContentionResolutionTimer for a defer time specified in the time-delay index 330 and, at the end of the defer time, may monitor a frequency resource specified in the frequency index 430 a DL grant scheduling contention resolution message (Msg4).”; paragraph 127, “As another example, the receiver 535 may receive a RAR from a network equipment 110. The RAR may include a time-frequency resource index for example a time-delay index 330 and/or a frequency index 430, described above with reference to FIGS. 3A, 3B, 4A, and 4B. Based on the time-frequency resource index, the receiver 535 may receive a M-PDCCH at a time and/or on a frequency resource specified by the time-frequency resource index.”; more details about time delay index in fig 3A-3B, paragraph 100-108)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Lai into Ericsson, Hsu and Huawei, since Ericsson suggests a technique for communicating random access response, and Lai suggests the beneficial way of including into such random access response configuration information (frequency index and time delay index) for a physical downlink control channel for an Msg4 communication to allow scheduling of Msg4 specific to UEs of certain coverage enhancement levels and to alleviate congestion in Msg4 reception (Lai, fig 3A-4B, paragraph 100-119, 127) in the analogous art of communication.
Ericsson also doesn’t teach: and frequency domain configuration information for the control channel for the Message 4.
Lai from the same or similar fields of endeavor teaches: and frequency domain configuration information for the control channel for the Message 4. (Lai, fig 4A-4B, paragraph 109-119, “As depicted, the network equipment 110 may direct the eMTC UEs 115 associated with the CE0 PRACH set (also referred to as the “CE0 eMTC UEs”) to monitor a first M-PDCCH 415a for a Msg4 specific to the CE0 eMTC UEs. In some embodiments, the network equipment 110 may transmit a RAR 210 having a frequency index 430 to the CE0 eMTC UEs, wherein the frequency index 430 indicates the specific a frequency resource (e.g., narrowband) of the first M-PDCCH 415a, as discussed below with reference to FIG. 4B. The network equipment 110 may direct at least a first eMTC UE 115 associated with the CE1 PRACH set (also referred to as a “CE1 eMTC UE”) to monitor a second M-PDCCH 415b for Msg4 specific to that eMTC UE 115 and direct at least a second CE1 eMTC UE 115 to monitor a third M-PDCCH 415c for Msg4 specific to that eMTC UE 115. For example, the frequency index 430 included in the RAR 210 directed to the first CE1 eMTC UE 115 may indicate the frequency resource of the second M-PDCCH 415b. As another example, the frequency index 430 included in the RAR 210 directed to the second CE1 eMTC UE 115 may indicate the frequency resource of the third M-PDCCH 415c… As depicted, the RAR 210 may include a time-frequency resource index field such as the frequency index 430 which specifies the frequency resource on which the eMTC UE 115 is to monitor M-PDCCH for a DL grant scheduling a contention resolution message (Msg4)… In certain embodiments, the RAR 210 may include both a time-delay index 330 and a frequency index 430. Thus, an eMTC UE 115 may delay initiating the mac-ContentionResolutionTimer for a defer time specified in the time-delay index 330 and, at the end of the defer time, may monitor a frequency resource specified in the frequency index 430 a DL grant scheduling contention resolution message (Msg4).”; paragraph 127, “As another example, the receiver 535 may receive a RAR from a network equipment 110. The RAR may include a time-frequency resource index for example a time-delay index 330 and/or a frequency index 430, described above with reference to FIGS. 3A, 3B, 4A, and 4B. Based on the time-frequency resource index, the receiver 535 may receive a M-PDCCH at a time and/or on a frequency resource specified by the time-frequency resource index.”; more details about time delay index in fig 3A-3B, paragraph 100-108)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Lai into Ericsson, Hsu and Huawei, since Ericsson suggests a technique for communicating random access response, and Lai suggests the beneficial way of including into such random access response configuration information (frequency index and time delay index) for a physical downlink control channel for an Msg4 communication to allow scheduling of Msg4 specific to UEs of certain coverage enhancement levels and to alleviate congestion in Msg4 reception (Lai, fig 3A-4B, paragraph 100-119, 127) in the analogous art of communication.

For claim 9. Ericsson, Hsu, Huawei and Lai disclose all the limitations of Claim 8 and Ericsson further teaches: wherein the information defining the at least one of the time or the frequency location defines one or more of the following: (a) a starting subframe among a set of subframes that carries the Message 3 uplink transmission; (b) a number of repetitions across subframes for carrying the Message 3 uplink transmission; (c) a frequency location in a subframe for the Message 3 uplink transmission, where the frequency location is provided by a narrowband index or a PRB pair index; (d) a number of PRB pairs occupied by the Message 3 uplink transmission; (e) a resource block allocation information of the Message 3 uplink transmission; or (f) a frequency hopping configuration of the Message 3 uplink transmission. (Ericsson, section 2.3, “The uplink grant for Msg3 is currently included in RAR. A similar scheme can be envisioned for the Rel-13 LC/CE UEs, where the uplink grant for Msg3 could additionally include the repetition factor. This factor could also be derived from the used PRACH resource set and repetition level. See Figure 1. The exact contents of Msg3 grant are up to RAN1 to decide… The repetition factor and location for Msg3 and related M-PDCCH are signalled in the UL grant in RAR.”)
Even though, based on the claim language, Ericsson is not required to teach (c) a frequency location in a subframe for the Message 3 uplink transmission, where the frequency location is provided by a narrowband index or a PRB pair index; (d) a number of PRB pairs occupied by the Message 3 uplink transmission; (e) a resource block allocation information of the Message 3 uplink transmission; or (f) a frequency hopping configuration of the Message 3 uplink transmission, as a show of good faith to compact prosecution, Examiner had provided prior art to teach it.
Huawei from the same or similar fields of endeavor teaches: (c) a frequency location in a subframe for the Message 3 uplink transmission, where the frequency location is provided by a narrowband index or a PRB pair index; (d) a number of PRB pairs occupied by the Message 3 uplink transmission; (e) a resource block allocation information of the Message 3 uplink transmission; or (f) a frequency hopping configuration of the Message 3 uplink transmission (Huawei, section 2.3, “In normal coverage scenario, the UL grant of Msg3 is carried in RAR. The current 20 bits UL grant in RAR is for Msg3 scheduling and includes the following fields [3]: - Hopping flag – 1 bit - Fixed size resource block assignment – 10 bits - Truncated modulation and coding scheme – 4 bits - TPC command for scheduled PUSCH – 3 bits - UL delay – 1 bit - CSI request – 1 bit. Hopping flag: 1 bit Hopping flag field can be used to switch on/off Msg3 hopping. Further, to indicate Msg3 hopping configuration, 2 bits can be considered for hopping indication. Resource allocation: If the narrowband of Msg3 transmission is implicitly determined by Tx-Rx frequency space or has the same narrowband of preamble transmission, no narrowband indication is needed. Otherwise, maximum 4 bits are needed to indicate the narrowband within 20MHz system bandwidth. For the resource indication within the narrowband, it is preferred that one PRB is used for Msg3 transmission to obtain PSD boosting gain. Therefore, 3 bits can be used to indicate the specific PRB allocation within the narrowband.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Huawei into Ericsson, Hsu and Lai, since Ericsson suggests a technique for communicating UL grant for Msg3, and Huawei suggests the beneficial way of including into such UL grant information such as hopping flag, narrowband indication and resource indication within the narrowband so that allocation information of Msg3 can be deduced from UL grant (Huawei, section 2.3) in the analogous art of communication.

For claim 10. Ericsson, Hsu, Huawei and Lai disclose all the limitations of Claim 8, however Ericsson doesn’t teach: wherein the method further comprises: transmitting the control channel associated with the Message 4 downlink communication to the wireless terminal based on the configuration information; and transmitting the Message 4 downlink communication to the wireless terminal based on the control channel. 
Lai from the same or similar fields of endeavor teaches: wherein the method further comprises: transmitting the control channel associated with the Message 4 downlink communication to the wireless terminal based on the configuration information; and transmitting the Message 4 downlink communication to the wireless terminal based on the control channel. (Lai, fig 4A-4B, paragraph 109-119, “As depicted, the network equipment 110 may direct the eMTC UEs 115 associated with the CE0 PRACH set (also referred to as the “CE0 eMTC UEs”) to monitor a first M-PDCCH 415a for a Msg4 specific to the CE0 eMTC UEs. In some embodiments, the network equipment 110 may transmit a RAR 210 having a frequency index 430 to the CE0 eMTC UEs, wherein the frequency index 430 indicates the specific a frequency resource (e.g., narrowband) of the first M-PDCCH 415a, as discussed below with reference to FIG. 4B. The network equipment 110 may direct at least a first eMTC UE 115 associated with the CE1 PRACH set (also referred to as a “CE1 eMTC UE”) to monitor a second M-PDCCH 415b for Msg4 specific to that eMTC UE 115 and direct at least a second CE1 eMTC UE 115 to monitor a third M-PDCCH 415c for Msg4 specific to that eMTC UE 115. For example, the frequency index 430 included in the RAR 210 directed to the first CE1 eMTC UE 115 may indicate the frequency resource of the second M-PDCCH 415b. As another example, the frequency index 430 included in the RAR 210 directed to the second CE1 eMTC UE 115 may indicate the frequency resource of the third M-PDCCH 415c… As depicted, the RAR 210 may include a time-frequency resource index field such as the frequency index 430 which specifies the frequency resource on which the eMTC UE 115 is to monitor M-PDCCH for a DL grant scheduling a contention resolution message (Msg4)… In certain embodiments, the RAR 210 may include both a time-delay index 330 and a frequency index 430. Thus, an eMTC UE 115 may delay initiating the mac-ContentionResolutionTimer for a defer time specified in the time-delay index 330 and, at the end of the defer time, may monitor a frequency resource specified in the frequency index 430 a DL grant scheduling contention resolution message (Msg4).”; paragraph 127, “As another example, the receiver 535 may receive a RAR from a network equipment 110. The RAR may include a time-frequency resource index for example a time-delay index 330 and/or a frequency index 430, described above with reference to FIGS. 3A, 3B, 4A, and 4B. Based on the time-frequency resource index, the receiver 535 may receive a M-PDCCH at a time and/or on a frequency resource specified by the time-frequency resource index.”; more details about time delay index in fig 3A-3B, paragraph 100-108)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Lai into Ericsson, Hsu and Huawei, since Ericsson suggests a technique for communicating random access response, and Lai suggests the beneficial way of including into such random access response configuration information (frequency index and time delay index) for a physical downlink control channel for an Msg4 communication and transmitting/receiving such channel based on such configuration information and transmitting/receiving the Msg4 based on such channel to allow scheduling of Msg4 specific to UEs of certain coverage enhancement levels and to alleviate congestion in Msg4 reception (Lai, fig 3A-4B, paragraph 100-119, 127) in the analogous art of communication.

For claim 11. Ericsson, Hsu, Huawei and Lai disclose all the limitations of Claim 10, and Ericsson further teaches: wherein the configuration information includes at least one of a time or frequency resource definition that provides one or more of the following: (a) a starting subframe among a set of subframes that carries the control channel associated with the Message 4 downlink communication; (b) a number of repetitions across subframes for carrying the control channel; (c) a frequency location in a subframe for the control channel, where the frequency location is provided by a narrowband index or a PRB pair index; (d) a number of PRB pairs that are used for the control channel; (e) a resource block assignment information of the control channel; or (f) a frequency hopping configuration of the control channel. (Ericsson, section 2.3, “The current agreement from RAN1 says that the data channel repetition factor is signalled in DCI and selected from a set of repetition factors configured by upper layers [RAN1#81]. However, the repetition factors for Msg3 and Msg4 cannot rely on dedicated RRC configuration as it would not be available yet. A nonadaptive option would be to fix these factors in the specifications. The uplink grant for Msg3 is currently included in RAR. A similar scheme can be envisioned for the Rel-13 LC/CE UEs, where the uplink grant for Msg3 could additionally include the repetition factor. This factor could also be derived from the used PRACH resource set and repetition level. See Figure 1. The exact contents of Msg3 grant are up to RAN1 to decide… Msg4 is a unicast transmission, currently scheduled with PDCCH. Similarly as for Msg3, the repetition factors for M-PDCCH and PDSCH should be made available to the UE without using dedicated RRC configuration. The same options as for Msg3 could be used to signal the repetition factor for M-PDCCH and Msg4. Moreover, M-PDCCHs related to Msg3 and Msg4 could have the same repetition factor and frequency location.”; repetition factor is time domain configuration; implicit that RAR includes repetition factor for M-PDCCH related to Msg4 since Ericsson clearly mentions “Msg4 is a unicast transmission, currently scheduled with PDCCH. Similarly as for Msg3, the repetition factors for M-PDCCH and PDSCH should be made available to the UE without using dedicated RRC configuration. The same options as for Msg3 could be used to signal the repetition factor for M-PDCCH and Msg4.” and the options mentioned for Msg3 is to include the repetition factor in RAR; alternatively, “M-PDCCHs related to Msg3 and Msg4 could have the same repetition factor and frequency location” means that configuration information (repetition factor and frequency location) for a control channel for a Message 3 downlink communication in the RAR is also configuration information (repetition factor and frequency location) for a control channel for a Message 4 downlink communication)
Even though, as discussed above, Ericsson implicitly teaches wherein the configuration information includes at least one of a time or frequency resource definition that provides one or more of the following: (a) a starting subframe among a set of subframes that carries the control channel associated with the Message 4 downlink communication; (b) a number of repetitions across subframes for carrying the control channel; (c) a frequency location in a subframe for the control channel, where the frequency location is provided by a narrowband index or a PRB pair index; (d) a number of PRB pairs that are used for the control channel; (e) a resource block assignment information of the control channel; or (f) a frequency hopping configuration of the control channel, as a show of good faith to compact prosecution, Examiner had provided prior art to explicitly teach it.
Lai from the same or similar fields of endeavor teaches: wherein the configuration information includes at least one of a time or frequency resource definition that provides one or more of the following: (a) a starting subframe among a set of subframes that carries the control channel associated with the Message 4 downlink communication; (b) a number of repetitions across subframes for carrying the control channel; (c) a frequency location in a subframe for the control channel, where the frequency location is provided by a narrowband index or a PRB pair index; (d) a number of PRB pairs that are used for the control channel; (e) a resource block assignment information of the control channel; or (f) a frequency hopping configuration of the control channel (Lai, fig 4A-4B, paragraph 109-119, “As depicted, the network equipment 110 may direct the eMTC UEs 115 associated with the CE0 PRACH set (also referred to as the “CE0 eMTC UEs”) to monitor a first M-PDCCH 415a for a Msg4 specific to the CE0 eMTC UEs. In some embodiments, the network equipment 110 may transmit a RAR 210 having a frequency index 430 to the CE0 eMTC UEs, wherein the frequency index 430 indicates the specific a frequency resource (e.g., narrowband) of the first M-PDCCH 415a, as discussed below with reference to FIG. 4B. The network equipment 110 may direct at least a first eMTC UE 115 associated with the CE1 PRACH set (also referred to as a “CE1 eMTC UE”) to monitor a second M-PDCCH 415b for Msg4 specific to that eMTC UE 115 and direct at least a second CE1 eMTC UE 115 to monitor a third M-PDCCH 415c for Msg4 specific to that eMTC UE 115. For example, the frequency index 430 included in the RAR 210 directed to the first CE1 eMTC UE 115 may indicate the frequency resource of the second M-PDCCH 415b. As another example, the frequency index 430 included in the RAR 210 directed to the second CE1 eMTC UE 115 may indicate the frequency resource of the third M-PDCCH 415c… As depicted, the RAR 210 may include a time-frequency resource index field such as the frequency index 430 which specifies the frequency resource on which the eMTC UE 115 is to monitor M-PDCCH for a DL grant scheduling a contention resolution message (Msg4)… In certain embodiments, the RAR 210 may include both a time-delay index 330 and a frequency index 430. Thus, an eMTC UE 115 may delay initiating the mac-ContentionResolutionTimer for a defer time specified in the time-delay index 330 and, at the end of the defer time, may monitor a frequency resource specified in the frequency index 430 a DL grant scheduling contention resolution message (Msg4).”; paragraph 127, “As another example, the receiver 535 may receive a RAR from a network equipment 110. The RAR may include a time-frequency resource index for example a time-delay index 330 and/or a frequency index 430, described above with reference to FIGS. 3A, 3B, 4A, and 4B. Based on the time-frequency resource index, the receiver 535 may receive a M-PDCCH at a time and/or on a frequency resource specified by the time-frequency resource index.”; more details about time delay index in fig 3A-3B, paragraph 100-108)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Lai into Ericsson, Hsu and Huawei, since Ericsson suggests a technique for communicating random access response, and Lai suggests the beneficial way of including into such random access response configuration information which include frequency (narrowband) index and time delay index for a physical downlink control channel for an Msg4 communication to allow scheduling of Msg4 specific to UEs of certain coverage enhancement levels and to alleviate congestion in Msg4 reception (Lai, fig 3A-4B, paragraph 100-119, 127) in the analogous art of communication.

For claim 15. Ericsson, Hsu, Huawei and Lai disclose all the limitations of Claim 8 and Ericsson further teaches: wherein at least one of receiving the random access preamble comprises receiving the random access preamble via a physical random access channel (PRACH), or wherein transmitting the random access response comprises transmitting the random access response via a physical downlink shared channel (PDSCH). (Ericsson, section 2.1, section 2.2, fig 1, UE transmits preamble to eNB via PRACH, UE receives RAR via PDSCH)

For claim 16. Ericsson teaches: A wireless terminal comprising: 
a transceiver configured to provide wireless communication with a node of a radio access network (RAN); and a processor coupled with the transceiver, wherein the processor is configured to transmit communications to the node through the transceiver and to receive communications from the node through the transceiver, (Ericsson, section 2.1, section 2.2, fig 1, implicit that UE includes processor, and transceiver for communicating with eNB) and wherein the processor is configured to: 
transmit a random access preamble of a random access procedure through the transceiver to a node of a radio access network (RAN); (Ericsson, section 2.1, section 2.2, fig 1, “Example of random access procedure with coverage enhancements”; UE transmits preamble to eNB)
and receive a random access response (RAR) of the random access procedure from the node of the radio access network through the transceiver after transmitting the random access preamble, (Ericsson, section 2.1, section 2.2, fig 1, UE receives RAR from eNB)
wherein the random access response includes an Uplink (UL) grant for a Message 3 uplink communication of the random access procedure, (Ericsson, section 2.1, section 2.2, fig 1, RAR includes Msg3 grant; also see section 2.3, “The uplink grant for Msg3 is currently included in RAR. A similar scheme can be envisioned for the Rel-13 LC/CE UEs, where the uplink grant for Msg3 could additionally include the repetition factor. This factor could also be derived from the used PRACH resource set and repetition level… The repetition factor and location for Msg3 and related M-PDCCH are signalled in the UL grant in RAR.”)
wherein the UL grant includes: a time domain configuration associated with the Message 3 uplink communication, wherein the time domain configuration includes at least one of (a) a repetition factor that defines a number of repetitions across subframes for the Message 3 uplink communication, or (b) Transmission Time Interval (TTI) information for the Message 3 uplink communication (Ericsson, section 2.1, section 2.2, fig 1, Msg3 grant includes repetition factor; also see section 2.3, “The uplink grant for Msg3 is currently included in RAR. A similar scheme can be envisioned for the Rel-13 LC/CE UEs, where the uplink grant for Msg3 could additionally include the repetition factor. This factor could also be derived from the used PRACH resource set and repetition level… The repetition factor and location for Msg3 and related M-PDCCH are signalled in the UL grant in RAR.”)
wherein the random access response includes information defining at least one of a time or frequency location associated with the Message 3 uplink communication, (Ericsson, section 2.1, section 2.2, fig 1, section 2.3, “The repetition factor and location for Msg3 and related M-PDCCH are signalled in the UL grant in RAR.”)
wherein the processor is further configured to: provide transmission of the Message 3 uplink communication through the transceiver based on the information defining the at least one of the time or the frequency location from the random access response, wherein information defining the at least one of the time or the frequency location defines at least one of a time or frequency location in a subframe for the Message 3 uplink communication; (Ericsson, section 2.1, section 2.2, fig 1, UE transmits Msg3 to eNB based on Msg3 grant and repetition factor; section 2.3, “The repetition factor and location for Msg3 and related M-PDCCH are signalled in the UL grant in RAR.”)
and wherein the random access response further includes configuration information for a control channel for a Message 4 downlink communication and wherein the configuration information for the control channel for the message 4 downlink communication comprises time domain configuration information for the control channel for the Message 4. (Ericsson, section 2.3, “The current agreement from RAN1 says that the data channel repetition factor is signalled in DCI and selected from a set of repetition factors configured by upper layers [RAN1#81]. However, the repetition factors for Msg3 and Msg4 cannot rely on dedicated RRC configuration as it would not be available yet. A nonadaptive option would be to fix these factors in the specifications. The uplink grant for Msg3 is currently included in RAR. A similar scheme can be envisioned for the Rel-13 LC/CE UEs, where the uplink grant for Msg3 could additionally include the repetition factor. This factor could also be derived from the used PRACH resource set and repetition level. See Figure 1. The exact contents of Msg3 grant are up to RAN1 to decide… Msg4 is a unicast transmission, currently scheduled with PDCCH. Similarly as for Msg3, the repetition factors for M-PDCCH and PDSCH should be made available to the UE without using dedicated RRC configuration. The same options as for Msg3 could be used to signal the repetition factor for M-PDCCH and Msg4. Moreover, M-PDCCHs related to Msg3 and Msg4 could have the same repetition factor and frequency location.”; repetition factor is time domain configuration; implicit that RAR includes repetition factor for M-PDCCH related to Msg4 since Ericsson clearly mentions “Msg4 is a unicast transmission, currently scheduled with PDCCH. Similarly as for Msg3, the repetition factors for M-PDCCH and PDSCH should be made available to the UE without using dedicated RRC configuration. The same options as for Msg3 could be used to signal the repetition factor for M-PDCCH and Msg4.” and the options mentioned for Msg3 is to include the repetition factor in RAR; alternatively, “M-PDCCHs related to Msg3 and Msg4 could have the same repetition factor and frequency location” means that configuration information (repetition factor and frequency location) for a control channel for a Message 3 downlink communication in the RAR is also configuration information (repetition factor and frequency location) for a control channel for a Message 4 downlink communication)
Even though, based on the claim language, Ericsson is not required to teach or (b) Transmission Time Interval (TTI) information for the Message 3 uplink communication, as a show of good faith to compact prosecution, Examiner had provided prior art to teach it.
Hsu from the same or similar fields of endeavor teaches: or (b) Transmission Time Interval (TTI) information for the Message 3 uplink communication (Hsu, paragraph 59, “In this embodiment, the UL grant indicates the format of a message 3 by carrying information of frequency, TTI and modulation and coding scheme (MCS).”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Hsu into Ericsson, since Ericsson suggests a technique for communicating UL grant for Msg3, and Hsu suggests the beneficial way of including information such as frequency, TTI, MCS into such UL grant to indicate the format of such Msg3 (Hsu, paragraph 59) in the analogous art of communication.
Ericsson also doesn’t teach: and a frequency domain configuration associated with the Message 3 uplink communication, wherein the frequency domain configuration includes at least one of: a resource block assignment that indicates Physical Resource Block (PRB) resources for the Message 3 uplink communication, wherein the resource block assignment includes (a) an UL narrowband index and (b) a set of PRB pairs within the narrowband, or a frequency hopping configuration of the Message 3 uplink communication 
Huawei from the same or similar fields of endeavor teaches: and a frequency domain configuration associated with the Message 3 uplink communication, wherein the frequency domain configuration includes at least one of: a resource block assignment that indicates Physical Resource Block (PRB) resources for the Message 3 uplink communication, wherein the resource block assignment includes (a) an UL narrowband index and (b) a set of PRB pairs within the narrowband, or a frequency hopping configuration of the Message 3 uplink communication, (Huawei, section 2.3, “In normal coverage scenario, the UL grant of Msg3 is carried in RAR. The current 20 bits UL grant in RAR is for Msg3 scheduling and includes the following fields [3]: - Hopping flag – 1 bit - Fixed size resource block assignment – 10 bits - Truncated modulation and coding scheme – 4 bits - TPC command for scheduled PUSCH – 3 bits - UL delay – 1 bit - CSI request – 1 bit. Hopping flag: 1 bit Hopping flag field can be used to switch on/off Msg3 hopping. Further, to indicate Msg3 hopping configuration, 2 bits can be considered for hopping indication. Resource allocation: If the narrowband of Msg3 transmission is implicitly determined by Tx-Rx frequency space or has the same narrowband of preamble transmission, no narrowband indication is needed. Otherwise, maximum 4 bits are needed to indicate the narrowband within 20MHz system bandwidth. For the resource indication within the narrowband, it is preferred that one PRB is used for Msg3 transmission to obtain PSD boosting gain. Therefore, 3 bits can be used to indicate the specific PRB allocation within the narrowband.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Huawei into Ericsson and Hsu, since Ericsson suggests a technique for communicating UL grant for Msg3, and Huawei suggests the beneficial way of including into such UL grant information such as hopping flag, narrowband indication and resource indication within the narrowband so that allocation information of Msg3 can be deduced from UL grant (Huawei, section 2.3) in the analogous art of communication.
Even though, as discussed above, Ericsson implicitly teaches: and wherein the random access response further includes configuration information for a control channel for a Message 4 downlink communication and wherein the configuration information for the control channel for the message 4 downlink communication comprises time domain configuration information for the control channel for the Message 4, as a show of good faith to compact prosecution, Examiner had provided prior art to explicitly teach it.
Lai from the same or similar fields of endeavor teaches: and wherein the random access response further includes configuration information for a control channel for a Message 4 downlink communication and wherein the configuration information for the control channel for the message 4 downlink communication comprises time domain configuration information for the control channel for the Message 4 (Lai, fig 4A-4B, paragraph 109-119, “As depicted, the network equipment 110 may direct the eMTC UEs 115 associated with the CE0 PRACH set (also referred to as the “CE0 eMTC UEs”) to monitor a first M-PDCCH 415a for a Msg4 specific to the CE0 eMTC UEs. In some embodiments, the network equipment 110 may transmit a RAR 210 having a frequency index 430 to the CE0 eMTC UEs, wherein the frequency index 430 indicates the specific a frequency resource (e.g., narrowband) of the first M-PDCCH 415a, as discussed below with reference to FIG. 4B. The network equipment 110 may direct at least a first eMTC UE 115 associated with the CE1 PRACH set (also referred to as a “CE1 eMTC UE”) to monitor a second M-PDCCH 415b for Msg4 specific to that eMTC UE 115 and direct at least a second CE1 eMTC UE 115 to monitor a third M-PDCCH 415c for Msg4 specific to that eMTC UE 115. For example, the frequency index 430 included in the RAR 210 directed to the first CE1 eMTC UE 115 may indicate the frequency resource of the second M-PDCCH 415b. As another example, the frequency index 430 included in the RAR 210 directed to the second CE1 eMTC UE 115 may indicate the frequency resource of the third M-PDCCH 415c… As depicted, the RAR 210 may include a time-frequency resource index field such as the frequency index 430 which specifies the frequency resource on which the eMTC UE 115 is to monitor M-PDCCH for a DL grant scheduling a contention resolution message (Msg4)… In certain embodiments, the RAR 210 may include both a time-delay index 330 and a frequency index 430. Thus, an eMTC UE 115 may delay initiating the mac-ContentionResolutionTimer for a defer time specified in the time-delay index 330 and, at the end of the defer time, may monitor a frequency resource specified in the frequency index 430 a DL grant scheduling contention resolution message (Msg4).”; paragraph 127, “As another example, the receiver 535 may receive a RAR from a network equipment 110. The RAR may include a time-frequency resource index for example a time-delay index 330 and/or a frequency index 430, described above with reference to FIGS. 3A, 3B, 4A, and 4B. Based on the time-frequency resource index, the receiver 535 may receive a M-PDCCH at a time and/or on a frequency resource specified by the time-frequency resource index.”; more details about time delay index in fig 3A-3B, paragraph 100-108)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Lai into Ericsson, Hsu and Huawei, since Ericsson suggests a technique for communicating random access response, and Lai suggests the beneficial way of including into such random access response configuration information (frequency index and time delay index) for a physical downlink control channel for an Msg4 communication to allow scheduling of Msg4 specific to UEs of certain coverage enhancement levels and to alleviate congestion in Msg4 reception (Lai, fig 3A-4B, paragraph 100-119, 127) in the analogous art of communication.
Ericsson also doesn’t teach: and frequency domain configuration information for the control channel for the Message 4.
Lai from the same or similar fields of endeavor teaches: and frequency domain configuration information for the control channel for the Message 4. (Lai, fig 4A-4B, paragraph 109-119, “As depicted, the network equipment 110 may direct the eMTC UEs 115 associated with the CE0 PRACH set (also referred to as the “CE0 eMTC UEs”) to monitor a first M-PDCCH 415a for a Msg4 specific to the CE0 eMTC UEs. In some embodiments, the network equipment 110 may transmit a RAR 210 having a frequency index 430 to the CE0 eMTC UEs, wherein the frequency index 430 indicates the specific a frequency resource (e.g., narrowband) of the first M-PDCCH 415a, as discussed below with reference to FIG. 4B. The network equipment 110 may direct at least a first eMTC UE 115 associated with the CE1 PRACH set (also referred to as a “CE1 eMTC UE”) to monitor a second M-PDCCH 415b for Msg4 specific to that eMTC UE 115 and direct at least a second CE1 eMTC UE 115 to monitor a third M-PDCCH 415c for Msg4 specific to that eMTC UE 115. For example, the frequency index 430 included in the RAR 210 directed to the first CE1 eMTC UE 115 may indicate the frequency resource of the second M-PDCCH 415b. As another example, the frequency index 430 included in the RAR 210 directed to the second CE1 eMTC UE 115 may indicate the frequency resource of the third M-PDCCH 415c… As depicted, the RAR 210 may include a time-frequency resource index field such as the frequency index 430 which specifies the frequency resource on which the eMTC UE 115 is to monitor M-PDCCH for a DL grant scheduling a contention resolution message (Msg4)… In certain embodiments, the RAR 210 may include both a time-delay index 330 and a frequency index 430. Thus, an eMTC UE 115 may delay initiating the mac-ContentionResolutionTimer for a defer time specified in the time-delay index 330 and, at the end of the defer time, may monitor a frequency resource specified in the frequency index 430 a DL grant scheduling contention resolution message (Msg4).”; paragraph 127, “As another example, the receiver 535 may receive a RAR from a network equipment 110. The RAR may include a time-frequency resource index for example a time-delay index 330 and/or a frequency index 430, described above with reference to FIGS. 3A, 3B, 4A, and 4B. Based on the time-frequency resource index, the receiver 535 may receive a M-PDCCH at a time and/or on a frequency resource specified by the time-frequency resource index.”; more details about time delay index in fig 3A-3B, paragraph 100-108)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Lai into Ericsson, Hsu and Huawei, since Ericsson suggests a technique for communicating random access response, and Lai suggests the beneficial way of including into such random access response configuration information (frequency index and time delay index) for a physical downlink control channel for an Msg4 communication to allow scheduling of Msg4 specific to UEs of certain coverage enhancement levels and to alleviate congestion in Msg4 reception (Lai, fig 3A-4B, paragraph 100-119, 127) in the analogous art of communication.

For claim 17. Ericsson teaches: A node of a wireless communication network, the node comprising: a transceiver configured to provide wireless communication with a plurality of wireless terminals in a coverage area of the node; and a processor coupled to the transceiver, wherein the processor is configured to transmit communications to at least one of the wireless terminals through the transceiver and to received communications from at least one of the wireless terminals through the transceiver, (Ericsson, section 2.1, section 2.2, fig 1, implicit that eNB includes processor, and transceiver for communicating with UE) wherein the processor is further configured to: 
receive a random access preamble of a random access procedure from the wireless terminal through the transceiver; (Ericsson, section 2.1, section 2.2, fig 1, “Example of random access procedure with coverage enhancements”; eNB receives preamble from UE)
and transmit a random access response (RAR) of the random access procedure through the transceiver to the wireless terminal responsive to receiving the random access preamble, (Ericsson, section 2.1, section 2.2, fig 1, eNB transmits RAR to UE)
wherein the random access response includes an uplink (UL) grant for a Message 3 uplink communication of the random access procedure, (Ericsson, section 2.1, section 2.2, fig 1, RAR includes Msg3 grant; also see section 2.3, “The uplink grant for Msg3 is currently included in RAR. A similar scheme can be envisioned for the Rel-13 LC/CE UEs, where the uplink grant for Msg3 could additionally include the repetition factor. This factor could also be derived from the used PRACH resource set and repetition level… The repetition factor and location for Msg3 and related M-PDCCH are signalled in the UL grant in RAR.”)
wherein the UL grant includes: a time domain configuration associated with the Message 3 uplink communication, wherein the time domain configuration includes (a) a repetition factor that defines a number of repetitions across subframes for the Message 3 UL communication, or (b) Transmission Time Interval (TTI) information for the Message 3 UL communication (Ericsson, section 2.1, section 2.2, fig 1, Msg3 grant includes repetition factor; also see section 2.3, “The uplink grant for Msg3 is currently included in RAR. A similar scheme can be envisioned for the Rel-13 LC/CE UEs, where the uplink grant for Msg3 could additionally include the repetition factor. This factor could also be derived from the used PRACH resource set and repetition level… The repetition factor and location for Msg3 and related M-PDCCH are signalled in the UL grant in RAR.”)
wherein the random access response includes information defining at least one of a time or frequency location associated with the Message 3 uplink communication, (Ericsson, section 2.1, section 2.2, fig 1, section 2.3, “The repetition factor and location for Msg3 and related M-PDCCH are signalled in the UL grant in RAR.”)
wherein the processor is further configured to: receive of the Message 3 uplink communication through the transceiver based on the information defining the at least one of the time or the frequency location from the random access response, wherein information defining the at least one of the time or the frequency location defines at least one of a time or frequency location in a subframe for the Message 3 uplink communication; (Ericsson, section 2.1, section 2.2, fig 1, UE transmits Msg3 to eNB based on Msg3 grant and repetition factor; section 2.3, “The repetition factor and location for Msg3 and related M-PDCCH are signalled in the UL grant in RAR.”)
and wherein the random access response further includes configuration information of a control channel for a Message 4 downlink communication and wherein the configuration information for the control channel for the message 4 downlink communication comprises time domain configuration information for the control channel for the Message 4. (Ericsson, section 2.3, “The current agreement from RAN1 says that the data channel repetition factor is signalled in DCI and selected from a set of repetition factors configured by upper layers [RAN1#81]. However, the repetition factors for Msg3 and Msg4 cannot rely on dedicated RRC configuration as it would not be available yet. A nonadaptive option would be to fix these factors in the specifications. The uplink grant for Msg3 is currently included in RAR. A similar scheme can be envisioned for the Rel-13 LC/CE UEs, where the uplink grant for Msg3 could additionally include the repetition factor. This factor could also be derived from the used PRACH resource set and repetition level. See Figure 1. The exact contents of Msg3 grant are up to RAN1 to decide… Msg4 is a unicast transmission, currently scheduled with PDCCH. Similarly as for Msg3, the repetition factors for M-PDCCH and PDSCH should be made available to the UE without using dedicated RRC configuration. The same options as for Msg3 could be used to signal the repetition factor for M-PDCCH and Msg4. Moreover, M-PDCCHs related to Msg3 and Msg4 could have the same repetition factor and frequency location.”; repetition factor is time domain configuration; implicit that RAR includes repetition factor for M-PDCCH related to Msg4 since Ericsson clearly mentions “Msg4 is a unicast transmission, currently scheduled with PDCCH. Similarly as for Msg3, the repetition factors for M-PDCCH and PDSCH should be made available to the UE without using dedicated RRC configuration. The same options as for Msg3 could be used to signal the repetition factor for M-PDCCH and Msg4.” and the options mentioned for Msg3 is to include the repetition factor in RAR; alternatively, “M-PDCCHs related to Msg3 and Msg4 could have the same repetition factor and frequency location” means that configuration information (repetition factor and frequency location) for a control channel for a Message 3 downlink communication in the RAR is also configuration information (repetition factor and frequency location) for a control channel for a Message 4 downlink communication)
Even though, based on the claim language, Ericsson is not required to teach or (b) Transmission Time Interval (TTI) information for the Message 3 UL communication, as a show of good faith to compact prosecution, Examiner had provided prior art to teach it.
Hsu from the same or similar fields of endeavor teaches: or (b) Transmission Time Interval (TTI) information for the Message 3 UL communication (Hsu, paragraph 59, “In this embodiment, the UL grant indicates the format of a message 3 by carrying information of frequency, TTI and modulation and coding scheme (MCS).”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Hsu into Ericsson, since Ericsson suggests a technique for communicating UL grant for Msg3, and Hsu suggests the beneficial way of including information such as frequency, TTI, MCS into such UL grant to indicate the format of such Msg3 (Hsu, paragraph 59) in the analogous art of communication.
Ericsson also doesn’t teach: and a frequency domain configuration associated with the Message 3 uplink communication, wherein the frequency domain configuration includes at least one of: a resource block assignment that indicates Physical Resource Block (PRB) resources for the Message 3 uplink communication, wherein the resource block assignment includes (a) an UL narrowband index and (b) a set of PRB pairs within the narrowband, or a frequency hopping configuration of the Message 3 uplink communication.
Huawei from the same or similar fields of endeavor teaches: and a frequency domain configuration associated with the Message 3 uplink communication, wherein the frequency domain configuration includes at least one of: a resource block assignment that indicates Physical Resource Block (PRB) resources for the Message 3 uplink communication, wherein the resource block assignment includes (a) an UL narrowband index and (b) a set of PRB pairs within the narrowband, or a frequency hopping configuration of the Message 3 uplink communication (Huawei, section 2.3, “In normal coverage scenario, the UL grant of Msg3 is carried in RAR. The current 20 bits UL grant in RAR is for Msg3 scheduling and includes the following fields [3]: - Hopping flag – 1 bit - Fixed size resource block assignment – 10 bits - Truncated modulation and coding scheme – 4 bits - TPC command for scheduled PUSCH – 3 bits - UL delay – 1 bit - CSI request – 1 bit. Hopping flag: 1 bit Hopping flag field can be used to switch on/off Msg3 hopping. Further, to indicate Msg3 hopping configuration, 2 bits can be considered for hopping indication. Resource allocation: If the narrowband of Msg3 transmission is implicitly determined by Tx-Rx frequency space or has the same narrowband of preamble transmission, no narrowband indication is needed. Otherwise, maximum 4 bits are needed to indicate the narrowband within 20MHz system bandwidth. For the resource indication within the narrowband, it is preferred that one PRB is used for Msg3 transmission to obtain PSD boosting gain. Therefore, 3 bits can be used to indicate the specific PRB allocation within the narrowband.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Huawei into Ericsson and Hsu, since Ericsson suggests a technique for communicating UL grant for Msg3, and Huawei suggests the beneficial way of including into such UL grant information such as hopping flag, narrowband indication and resource indication within the narrowband so that allocation information of Msg3 can be deduced from UL grant (Huawei, section 2.3) in the analogous art of communication.
Even though, as discussed above, Ericsson implicitly teaches: and wherein the random access response further includes configuration information for a control channel for a Message 4 downlink communication and wherein the configuration information for the control channel for the message 4 downlink communication comprises time domain configuration information for the control channel for the Message 4, as a show of good faith to compact prosecution, Examiner had provided prior art to explicitly teach it.
Lai from the same or similar fields of endeavor teaches: and wherein the random access response further includes configuration information for a control channel for a Message 4 downlink communication and wherein the configuration information for the control channel for the message 4 downlink communication comprises time domain configuration information for the control channel for the Message 4 (Lai, fig 4A-4B, paragraph 109-119, “As depicted, the network equipment 110 may direct the eMTC UEs 115 associated with the CE0 PRACH set (also referred to as the “CE0 eMTC UEs”) to monitor a first M-PDCCH 415a for a Msg4 specific to the CE0 eMTC UEs. In some embodiments, the network equipment 110 may transmit a RAR 210 having a frequency index 430 to the CE0 eMTC UEs, wherein the frequency index 430 indicates the specific a frequency resource (e.g., narrowband) of the first M-PDCCH 415a, as discussed below with reference to FIG. 4B. The network equipment 110 may direct at least a first eMTC UE 115 associated with the CE1 PRACH set (also referred to as a “CE1 eMTC UE”) to monitor a second M-PDCCH 415b for Msg4 specific to that eMTC UE 115 and direct at least a second CE1 eMTC UE 115 to monitor a third M-PDCCH 415c for Msg4 specific to that eMTC UE 115. For example, the frequency index 430 included in the RAR 210 directed to the first CE1 eMTC UE 115 may indicate the frequency resource of the second M-PDCCH 415b. As another example, the frequency index 430 included in the RAR 210 directed to the second CE1 eMTC UE 115 may indicate the frequency resource of the third M-PDCCH 415c… As depicted, the RAR 210 may include a time-frequency resource index field such as the frequency index 430 which specifies the frequency resource on which the eMTC UE 115 is to monitor M-PDCCH for a DL grant scheduling a contention resolution message (Msg4)… In certain embodiments, the RAR 210 may include both a time-delay index 330 and a frequency index 430. Thus, an eMTC UE 115 may delay initiating the mac-ContentionResolutionTimer for a defer time specified in the time-delay index 330 and, at the end of the defer time, may monitor a frequency resource specified in the frequency index 430 a DL grant scheduling contention resolution message (Msg4).”; paragraph 127, “As another example, the receiver 535 may receive a RAR from a network equipment 110. The RAR may include a time-frequency resource index for example a time-delay index 330 and/or a frequency index 430, described above with reference to FIGS. 3A, 3B, 4A, and 4B. Based on the time-frequency resource index, the receiver 535 may receive a M-PDCCH at a time and/or on a frequency resource specified by the time-frequency resource index.”; more details about time delay index in fig 3A-3B, paragraph 100-108)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Lai into Ericsson, Hsu and Huawei, since Ericsson suggests a technique for communicating random access response, and Lai suggests the beneficial way of including into such random access response configuration information (frequency index and time delay index) for a physical downlink control channel for an Msg4 communication to allow scheduling of Msg4 specific to UEs of certain coverage enhancement levels and to alleviate congestion in Msg4 reception (Lai, fig 3A-4B, paragraph 100-119, 127) in the analogous art of communication.
Ericsson also doesn’t teach: and frequency domain configuration information for the control channel for the Message 4.
Lai from the same or similar fields of endeavor teaches: and frequency domain configuration information for the control channel for the Message 4. (Lai, fig 4A-4B, paragraph 109-119, “As depicted, the network equipment 110 may direct the eMTC UEs 115 associated with the CE0 PRACH set (also referred to as the “CE0 eMTC UEs”) to monitor a first M-PDCCH 415a for a Msg4 specific to the CE0 eMTC UEs. In some embodiments, the network equipment 110 may transmit a RAR 210 having a frequency index 430 to the CE0 eMTC UEs, wherein the frequency index 430 indicates the specific a frequency resource (e.g., narrowband) of the first M-PDCCH 415a, as discussed below with reference to FIG. 4B. The network equipment 110 may direct at least a first eMTC UE 115 associated with the CE1 PRACH set (also referred to as a “CE1 eMTC UE”) to monitor a second M-PDCCH 415b for Msg4 specific to that eMTC UE 115 and direct at least a second CE1 eMTC UE 115 to monitor a third M-PDCCH 415c for Msg4 specific to that eMTC UE 115. For example, the frequency index 430 included in the RAR 210 directed to the first CE1 eMTC UE 115 may indicate the frequency resource of the second M-PDCCH 415b. As another example, the frequency index 430 included in the RAR 210 directed to the second CE1 eMTC UE 115 may indicate the frequency resource of the third M-PDCCH 415c… As depicted, the RAR 210 may include a time-frequency resource index field such as the frequency index 430 which specifies the frequency resource on which the eMTC UE 115 is to monitor M-PDCCH for a DL grant scheduling a contention resolution message (Msg4)… In certain embodiments, the RAR 210 may include both a time-delay index 330 and a frequency index 430. Thus, an eMTC UE 115 may delay initiating the mac-ContentionResolutionTimer for a defer time specified in the time-delay index 330 and, at the end of the defer time, may monitor a frequency resource specified in the frequency index 430 a DL grant scheduling contention resolution message (Msg4).”; paragraph 127, “As another example, the receiver 535 may receive a RAR from a network equipment 110. The RAR may include a time-frequency resource index for example a time-delay index 330 and/or a frequency index 430, described above with reference to FIGS. 3A, 3B, 4A, and 4B. Based on the time-frequency resource index, the receiver 535 may receive a M-PDCCH at a time and/or on a frequency resource specified by the time-frequency resource index.”; more details about time delay index in fig 3A-3B, paragraph 100-108)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Lai into Ericsson, Hsu and Huawei, since Ericsson suggests a technique for communicating random access response, and Lai suggests the beneficial way of including into such random access response configuration information (frequency index and time delay index) for a physical downlink control channel for an Msg4 communication to allow scheduling of Msg4 specific to UEs of certain coverage enhancement levels and to alleviate congestion in Msg4 reception (Lai, fig 3A-4B, paragraph 100-119, 127) in the analogous art of communication.

For claim 18. Ericsson, Hsu, Huawei and Lai disclose all the limitations of claim 1, and Ericsson further teaches: wherein levels of the repetition factor are offset with reference to a number of repetitions of another channel or signal, wherein an offset size is a function of a coverage enhancement level. (Ericsson, section 2.1, “There is one to one mapping between the used PRACH resource set and the PRACH repetition level. Multiple attempts are allowed for each PRACH repetition level. The number of attempts is configurable; the number of attempts per coverage level can be different.”; section 2.3, “The uplink grant for Msg3 is currently included in RAR. A similar scheme can be envisioned for the Rel-13 LC/CE UEs, where the uplink grant for Msg3 could additionally include the repetition factor. This factor could also be derived from the used PRACH resource set and repetition level. See Figure 1. The exact contents of Msg3 grant are up to RAN1 to decide… The repetition factor and location for Msg3 and related M-PDCCH are signalled in the UL grant in RAR.”; repetition factor is derived from (offset with reference to) the used PRACH resource set and repetition level (PRACH is another channel); the number of attempts (an offset size) allowed for each PRACH repetition level depends on coverage level; also please notes, prior art is not required to teach this limitation since repetition factor is not required in claim 1)

For claim 20. Ericsson, Hsu, Huawei and Lai disclose all the limitations of claim 1, however Ericsson doesn’t teach: wherein the frequency domain configuration information for the control channel for the Message 4 downlink communication comprises a downlink narrowband index without Physical Resource Block location information within the downlink narrowband.
Lai from the same or similar fields of endeavor teaches: wherein the frequency domain configuration information for the control channel for the Message 4 downlink communication comprises a downlink narrowband index without Physical Resource Block location information within the downlink narrowband. (Lai, fig 4A-4B, paragraph 109-119, “As depicted, the network equipment 110 may direct the eMTC UEs 115 associated with the CE0 PRACH set (also referred to as the “CE0 eMTC UEs”) to monitor a first M-PDCCH 415a for a Msg4 specific to the CE0 eMTC UEs. In some embodiments, the network equipment 110 may transmit a RAR 210 having a frequency index 430 to the CE0 eMTC UEs, wherein the frequency index 430 indicates the specific a frequency resource (e.g., narrowband) of the first M-PDCCH 415a, as discussed below with reference to FIG. 4B. The network equipment 110 may direct at least a first eMTC UE 115 associated with the CE1 PRACH set (also referred to as a “CE1 eMTC UE”) to monitor a second M-PDCCH 415b for Msg4 specific to that eMTC UE 115 and direct at least a second CE1 eMTC UE 115 to monitor a third M-PDCCH 415c for Msg4 specific to that eMTC UE 115. For example, the frequency index 430 included in the RAR 210 directed to the first CE1 eMTC UE 115 may indicate the frequency resource of the second M-PDCCH 415b. As another example, the frequency index 430 included in the RAR 210 directed to the second CE1 eMTC UE 115 may indicate the frequency resource of the third M-PDCCH 415c… As depicted, the RAR 210 may include a time-frequency resource index field such as the frequency index 430 which specifies the frequency resource on which the eMTC UE 115 is to monitor M-PDCCH for a DL grant scheduling a contention resolution message (Msg4)… In certain embodiments, the RAR 210 may include both a time-delay index 330 and a frequency index 430. Thus, an eMTC UE 115 may delay initiating the mac-ContentionResolutionTimer for a defer time specified in the time-delay index 330 and, at the end of the defer time, may monitor a frequency resource specified in the frequency index 430 a DL grant scheduling contention resolution message (Msg4).”; paragraph 127, “As another example, the receiver 535 may receive a RAR from a network equipment 110. The RAR may include a time-frequency resource index for example a time-delay index 330 and/or a frequency index 430, described above with reference to FIGS. 3A, 3B, 4A, and 4B. Based on the time-frequency resource index, the receiver 535 may receive a M-PDCCH at a time and/or on a frequency resource specified by the time-frequency resource index.”; more details about time delay index in fig 3A-3B, paragraph 100-108)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Lai into Ericsson, Hsu and Huawei, since Ericsson suggests a technique for communicating random access response, and Lai suggests the beneficial way of including into such random access response configuration information which include frequency (narrowband) index and time delay index for a physical downlink control channel for an Msg4 communication to allow scheduling of Msg4 specific to UEs of certain coverage enhancement levels and to alleviate congestion in Msg4 reception (Lai, fig 3A-4B, paragraph 100-119, 127) in the analogous art of communication.

Claims 5-6, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson, “Random access for Rel-13 low complexity and enhanced coverage UEs” in view of Hsu, US 2010/0322096 and Huawei, “Consideration on RACH procedure in coverage enhancement” and Lai, US 2019/0098667 and further in view of Ericsson, “Random access procedure for low complexity and coverage enhanced UEs” (Ericsson 2)

For claim 5. Ericsson, Hsu, Huawei and Lai disclose all the limitations of Claim 1 however Ericsson doesn’t teach: wherein the random access response further includes a timing advance command and a temporary identification for the wireless terminal, and wherein the UL grant is included between the timing advance command and the temporary identification for the wireless terminal.
Ericsson 2 from the same or similar fields of endeavor teaches: wherein the random access response further includes a timing advance command and a temporary identification for the wireless terminal, and wherein the UL grant is included between the timing advance command and the temporary identification for the wireless terminal. (Ericsson 2, section 2.1.1, section 2.1.2, fig 1, “The eNB transmits the random access response message on the DL-SCH in response to a detected random access preamble on PRACH. The message contains the index of the random access preamble sequences the network detected for which the response is valid, the timing correction calculated by the random access preamble receiver, a scheduling grant, and a temporary identity, TC-RNTI, used for further communication between the UE and the network.”; RAR message includes timing advance command in Oct 1 and in first portion of Oct 2, UL grant in second portion of Oct 2 and in Oct 3 and in Oct 4, Temporary C-RNTI in Oct 5 and in Oct 6)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Ericsson 2 into Ericsson, Hsu, Huawei and Lai, since Ericsson suggests a technique for communicating RAR which includes UL grant, and Ericsson 2 suggests the beneficial way of including into such RAR other information such as timing advance command and Temporary C-RNTI and arrange the information where timing advance command is in Oct 1 and in first portion of Oct 2, UL grant is in second portion of Oct 2 and in Oct 3 and in Oct 4, and Temporary C-RNTI is in Oct 5 and in Oct 6 (Ericsson 2, section 2.1.1, section 2.1.2, fig 1) since such information and such arrangement are well-known and well-used in the art for RAR thus doing so would ease implementation and improve compatibility in the analogous art of communication.

For claim 6. Ericsson, Hsu, Huawei, Lai and Ericsson 2 disclose all the limitations of Claim 5, however Ericsson doesn’t teach: wherein the random access response includes six octets, wherein the timing advance command is included in a portion of a first of the six octets and a portion of a second of the six octets, wherein the UL grant is included in a portion of the second of the six octets and in third and fourth octets of the six octets, and wherein the temporary identification for the wireless terminal is included in fifth and sixth octets of the six octets.
 Ericsson 2 from the same or similar fields of endeavor teaches: wherein the random access response includes six octets, wherein the timing advance command is included in a portion of a first of the six octets and a portion of a second of the six octets, wherein the UL grant is included in a portion of the second of the six octets and in third and fourth octets of the six octets, and wherein the temporary identification for the wireless terminal is included in fifth and sixth octets of the six octets. (Ericsson 2, section 2.1.1, section 2.1.2, fig 1, “The eNB transmits the random access response message on the DL-SCH in response to a detected random access preamble on PRACH. The message contains the index of the random access preamble sequences the network detected for which the response is valid, the timing correction calculated by the random access preamble receiver, a scheduling grant, and a temporary identity, TC-RNTI, used for further communication between the UE and the network.”; RAR message includes timing advance command in Oct 1 and in first portion of Oct 2, UL grant in second portion of Oct 2 and in Oct 3 and in Oct 4, Temporary C-RNTI in Oct 5 and in Oct 6)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Ericsson 2 into Ericsson, Hsu, Huawei and Lai, since Ericsson suggests a technique for communicating RAR which includes UL grant, and Ericsson 2 suggests the beneficial way of including into such RAR other information such as timing advance command and Temporary C-RNTI and arrange the information where timing advance command is in Oct 1 and in first portion of Oct 2, UL grant is in second portion of Oct 2 and in Oct 3 and in Oct 4, and Temporary C-RNTI is in Oct 5 and in Oct 6 (Ericsson 2, section 2.1.1, section 2.1.2, fig 1) since such information and such arrangement are well-known and well-used in the art for RAR thus doing so would ease implementation and improve compatibility in the analogous art of communication.

For claim 12. Ericsson, Hsu, Huawei and Lai disclose all the limitations of Claim 8 however Ericsson doesn’t teach: wherein the random access response further includes a timing advance command and a temporary identification for the wireless terminal, and wherein the UL grant is included between the timing advance command and the temporary identification for the wireless terminal.
Ericsson 2 from the same or similar fields of endeavor teaches: wherein the random access response further includes a timing advance command and a temporary identification for the wireless terminal, and wherein the UL grant is included between the timing advance command and the temporary identification for the wireless terminal. (Ericsson 2, section 2.1.1, section 2.1.2, fig 1, “The eNB transmits the random access response message on the DL-SCH in response to a detected random access preamble on PRACH. The message contains the index of the random access preamble sequences the network detected for which the response is valid, the timing correction calculated by the random access preamble receiver, a scheduling grant, and a temporary identity, TC-RNTI, used for further communication between the UE and the network.”; RAR message includes timing advance command in Oct 1 and in first portion of Oct 2, UL grant in second portion of Oct 2 and in Oct 3 and in Oct 4, Temporary C-RNTI in Oct 5 and in Oct 6)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Ericsson 2 into Ericsson, Hsu, Huawei and Lai, since Ericsson suggests a technique for communicating RAR which includes UL grant, and Ericsson 2 suggests the beneficial way of including into such RAR other information such as timing advance command and Temporary C-RNTI and arrange the information where timing advance command is in Oct 1 and in first portion of Oct 2, UL grant is in second portion of Oct 2 and in Oct 3 and in Oct 4, and Temporary C-RNTI is in Oct 5 and in Oct 6 (Ericsson 2, section 2.1.1, section 2.1.2, fig 1) since such information and such arrangement are well-known and well-used in the art for RAR thus doing so would ease implementation and improve compatibility in the analogous art of communication.

For claim 13. Ericsson, Hsu, Huawei, Lai and Ericsson 2 disclose all the limitations of Claim 12, however Ericsson doesn’t teach: wherein the random access response includes six octets, wherein the timing advance command is included in a portion of a first of the six octets and a portion of a second of the six octets, wherein the UL grant is included in a portion of the second of the six octets and in third and fourth octets of the six octets, and wherein the temporary identification for the wireless terminal is included in fifth and sixth octets of the six octets.
 Ericsson 2 from the same or similar fields of endeavor teaches: wherein the random access response includes six octets, wherein the timing advance command is included in a portion of a first of the six octets and a portion of a second of the six octets, wherein the UL grant is included in a portion of the second of the six octets and in third and fourth octets of the six octets, and wherein the temporary identification for the wireless terminal is included in fifth and sixth octets of the six octets. (Ericsson 2, section 2.1.1, section 2.1.2, fig 1, “The eNB transmits the random access response message on the DL-SCH in response to a detected random access preamble on PRACH. The message contains the index of the random access preamble sequences the network detected for which the response is valid, the timing correction calculated by the random access preamble receiver, a scheduling grant, and a temporary identity, TC-RNTI, used for further communication between the UE and the network.”; RAR message includes timing advance command in Oct 1 and in first portion of Oct 2, UL grant in second portion of Oct 2 and in Oct 3 and in Oct 4, Temporary C-RNTI in Oct 5 and in Oct 6)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Ericsson 2 into Ericsson, Hsu, Huawei and Lai, since Ericsson suggests a technique for communicating RAR which includes UL grant, and Ericsson 2 suggests the beneficial way of including into such RAR other information such as timing advance command and Temporary C-RNTI and arrange the information where timing advance command is in Oct 1 and in first portion of Oct 2, UL grant is in second portion of Oct 2 and in Oct 3 and in Oct 4, and Temporary C-RNTI is in Oct 5 and in Oct 6 (Ericsson 2, section 2.1.1, section 2.1.2, fig 1) since such information and such arrangement are well-known and well-used in the art for RAR thus doing so would ease implementation and improve compatibility in the analogous art of communication.

For claim 14. Ericsson, Hsu, Huawei and Lai disclose all the limitations of Claim 8 however Ericsson doesn’t teach: wherein the random access response further includes at least one of a timing advance command, a temporary identification for the wireless terminal, or a modulation and coding scheme for the Message 3 uplink communication.
Ericsson 2 from the same or similar fields of endeavor teaches: wherein the random access response further includes at least one of a timing advance command, a temporary identification for the wireless terminal, or a modulation and coding scheme for the Message 3 uplink communication. (Ericsson 2, section 2.1.1, section 2.1.2, fig 1, “The eNB transmits the random access response message on the DL-SCH in response to a detected random access preamble on PRACH. The message contains the index of the random access preamble sequences the network detected for which the response is valid, the timing correction calculated by the random access preamble receiver, a scheduling grant, and a temporary identity, TC-RNTI, used for further communication between the UE and the network.”; RAR message includes timing advance command in Oct 1 and in first portion of Oct 2, UL grant in second portion of Oct 2 and in Oct 3 and in Oct 4, Temporary C-RNTI in Oct 5 and in Oct 6)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Ericsson 2 into Ericsson, Hsu, Huawei and Lai, since Ericsson suggests a technique for communicating RAR which includes UL grant, and Ericsson 2 suggests the beneficial way of including into such RAR other information such as timing advance command and Temporary C-RNTI and arrange the information where timing advance command is in Oct 1 and in first portion of Oct 2, UL grant is in second portion of Oct 2 and in Oct 3 and in Oct 4, and Temporary C-RNTI is in Oct 5 and in Oct 6 (Ericsson 2, section 2.1.1, section 2.1.2, fig 1) since such information and such arrangement are well-known and well-used in the art for RAR thus doing so would ease implementation and improve compatibility in the analogous art of communication.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ericsson, “Random access for Rel-13 low complexity and enhanced coverage UEs” in view of Hsu, US 2010/0322096 and Huawei, “Consideration on RACH procedure in coverage enhancement” and Lai, US 2019/0098667 and further in view of Wong, US 2016/0242212.

For claim 19. Ericsson, Hsu, Huawei and Lai disclose all the limitations of claim 1, and Ericsson further teaches: wherein the time domain configuration information for the control channel for the Message 4 downlink communication comprises a set of repetition levels (Ericsson, section 2.3, “The current agreement from RAN1 says that the data channel repetition factor is signalled in DCI and selected from a set of repetition factors configured by upper layers [RAN1#81]. However, the repetition factors for Msg3 and Msg4 cannot rely on dedicated RRC configuration as it would not be available yet. A nonadaptive option would be to fix these factors in the specifications. The uplink grant for Msg3 is currently included in RAR. A similar scheme can be envisioned for the Rel-13 LC/CE UEs, where the uplink grant for Msg3 could additionally include the repetition factor. This factor could also be derived from the used PRACH resource set and repetition level. See Figure 1. The exact contents of Msg3 grant are up to RAN1 to decide… Msg4 is a unicast transmission, currently scheduled with PDCCH. Similarly as for Msg3, the repetition factors for M-PDCCH and PDSCH should be made available to the UE without using dedicated RRC configuration. The same options as for Msg3 could be used to signal the repetition factor for M-PDCCH and Msg4. Moreover, M-PDCCHs related to Msg3 and Msg4 could have the same repetition factor and frequency location.”; repetition factor is time domain configuration; implicit that RAR includes repetition factor related to Msg4 since Ericsson clearly mentions “Msg4 is a unicast transmission, currently scheduled with PDCCH. Similarly as for Msg3, the repetition factors for M-PDCCH and PDSCH should be made available to the UE without using dedicated RRC configuration. The same options as for Msg3 could be used to signal the repetition factor for M-PDCCH and Msg4.” and the options mentioned for Msg3 is to include the repetition factor in RAR; alternatively, “M-PDCCHs related to Msg3 and Msg4 could have the same repetition factor and frequency location” means that configuration information (repetition factor and frequency location) for a control channel for a Message 3 downlink communication in the RAR is also configuration information (repetition factor and frequency location) for a control channel for a Message 4 downlink communication) 
being defined for a given coverage enhancement level. (Ericsson, section 2.1, “There is one to one mapping between the used PRACH resource set and the PRACH repetition level. Multiple attempts are allowed for each PRACH repetition level. The number of attempts is configurable; the number of attempts per coverage level can be different.”; section 2.3, “The uplink grant for Msg3 is currently included in RAR. A similar scheme can be envisioned for the Rel-13 LC/CE UEs, where the uplink grant for Msg3 could additionally include the repetition factor. This factor could also be derived from the used PRACH resource set and repetition level. See Figure 1. The exact contents of Msg3 grant are up to RAN1 to decide… The repetition factor and location for Msg3 and related M-PDCCH are signalled in the UL grant in RAR.”)
Even though it’s implicit that RAR includes repetition factor related to Msg4 as discussed above, as a show of good faith to compact prosecution, Examiner had provided prior art to teach such fact.
Wong from the same or similar fields of endeavor teaches: RAR includes repetition factor related to Msg4 (Wong, fig 5, paragraph 60-72, “The transmitting unit 510 is configured to repeatedly transmitting to a base station a first message including a random access preamble… The receiving unit 520 is configured to receiving from the base station repetition transmissions of a second message including a RAR, wherein the second message has a characteristic dependent upon a first repetition level… In one or more alternative embodiments, the second message maybe configured to have a specific field to indicate the first repetition level… The first repetition level indicated by the characteristic of the second message may be indicative of at least one of a repetition level which is used by the base station in repeatedly transmitting the second message; a repetition level which is to be used by the user equipment in repeatedly transmitting the third message; or a repetition level which is to be used by the base station in repeatedly transmitting the fourth message… According to various embodiments of the present disclosure, when performing random access procedure, both CE-MTC UE and the base station can discover a reference a repetition level as soon as possible and then select a suitable one to perform subsequent transmissions, so that the resource during the access stage can be saved.”; paragraph 3-9, “It is recognized during the Study Item phase of this topic that repetition is the main method used for CE-MTC UE. The amount of repetitions required is significant, which however leads to significant degradation to the spectral efficiency. It is therefore more spectrally efficient to have several levels of repetitions to target CE-MTC UE at different coverage level compared to having a single repetition level targeting the CE-MTC UE with the worst radio condition. Normally, the random access procedure consists of the following message exchange: 1) MSG 1: preamble transmission in the uplink; 2) MSG 2: random Access Response (RAR) in the downlink; 3) MSG 3: e.g. RRC Connection Request in the uplink; 4) MSG 4: Contention Resolution Message in the downlink. For CE-MTC UE, each of these messages of the random access procedure requires numerous repetitions.”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Wong into Ericsson, Hsu, Huawei and Lai, since Ericsson suggests a technique for communicating random access response, and Wong suggests the beneficial way of including into such random access response repetition level related to Msg4 so that the UE and the base station can discover a repetition level as soon as possible for subsequent communications (Wong, fig 5, paragraph 60-72) in the analogous art of communication.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA B HUYNH whose telephone number is (571)270-7185. The examiner can normally be reached Monday - Friday 1:00 PM - 9:35 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA HUYNH/Primary Examiner, Art Unit 2462